                   Case 20-11785-CSS            Doc 5      Filed 07/08/20         Page 1 of 110




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x

                     MOTION OF DEBTORS FOR
                 ENTRY OF ORDERS ESTABLISHING
    NOTIFICATION PROCEDURES AND APPROVING RESTRICTIONS ON
CERTAIN TRANSFERS OF INTERESTS IN AND CLAIMS AGAINST THE DEBTORS
         AND CERTAIN WORTHLESS STOCK DEDUCTION CLAIMS

                   Brooks Brothers Group, Inc. (“Brooks Brothers”) and its debtor affiliates, as

debtors and debtors in possession in the above-captioned chapter 11 cases (the “Debtors”),

respectfully represent as follows in support of this motion (the “Motion”):

                                                   Background

                   1.      On the date hereof (the “Petition Date”), the Debtors each commenced with

this Court a voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). The Debtors are authorized to continue to operate their business and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee, examiner, or statutory committee of creditors has been appointed in these chapter 11

cases.



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.




RLF1 23678768v.1
                   Case 20-11785-CSS         Doc 5      Filed 07/08/20       Page 2 of 110




                   2.    Contemporaneously herewith, the Debtors have filed a motion requesting

joint administration of their chapter 11 cases pursuant to Rule 1015(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                   3.    Additional information regarding the Debtors’ businesses, capital structure,

and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

Declaration of Stephen Marotta In Support of Debtors’ Chapter 11 Petitions and First Day Relief

(the “First Day Declaration”), filed contemporaneously herewith and incorporated herein by

reference. 2

                                                Jurisdiction

                   4.    The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408

and 1409.

                   5.    Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtors consent to the entry of a final order by the Court in connection with this Motion to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments consistent with Article III of the United States Constitution.

                                             Relief Requested

                   6.    By this Motion, pursuant to sections 105(a) and 362 of the Bankruptcy

Code, the Debtors request entry of interim and final orders authorizing the Debtors to establish


2
     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
     terms in the Marotta Declaration.


                                                       2
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5     Filed 07/08/20        Page 3 of 110




procedures to protect the potential value of certain federal consolidated net operating losses (the

“NOLs”), carryforwards of disallowed business interest expense, carryforwards of unused general

business credits, and other tax benefits (including certain state tax attributes) (collectively, the

“Tax Attributes”) for use during the pendency of these chapter 11 cases and in connection with

any reorganization of the Debtors.

                   7.    For purposes of both the requested interim and final order, the Procedures

(as defined herein) would apply to (i) beneficial ownership (including direct and indirect

ownership) of the common stock of Brooks Brothers (the “Common Stock”) and any options or

similar rights (within the meaning of applicable Treasury Regulations, as hereinafter defined) to

acquire such stock (the “Options”), and (ii) any claim (for U.S. federal income tax reporting

purposes) of a worthlessness deduction under section 165 of title 26 of the United States Code (the

“Tax Code”) by a Majority Holder (as defined herein) with respect to the beneficial ownership of

Common Stock (a “Worthless Stock Deduction”). In addition, for purposes of the requested final

order (but not the interim order), the Procedures also would apply to the beneficial ownership

(including direct and indirect ownership) of prepetition claims (each, as defined in section 101(5)

of the Bankruptcy Code, a “Claim”) against one or more of the Debtors, under certain

circumstances. The Debtors request that the Court enter the Proposed Orders (as defined herein)

granting the relief requested herein effective as of the Petition Date.

                   8.    A proposed form of order granting the relief requested herein on an interim

basis is annexed hereto as Exhibit A (the “Proposed Interim Order”) and, pending a final hearing

on the relief requested herein, granting the relief requested herein on a final basis is annexed hereto

as Exhibit B (the “Proposed Final Order, and, together with the Proposed Interim Order,

the “Proposed Orders”).



                                                  3
RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20        Page 4 of 110




                                          Debtors’ Tax Attributes

                   9.     As of the Petition Date, the Debtors have at least $250 million in estimated

federal consolidated NOL carryforwards and certain other favorable Tax Attributes, including

consolidated disallowed business interest expense carryforwards, tax credits and aggregate tax

basis in excess liabilities. 3 The Tax Attributes are valuable assets of the Debtors’ estates.

                   10.    The Tax Code generally permits a corporation to carry forward (to the

extent not carried back) its NOLs and tax credits to reduce future taxable income and taxes, thereby

reducing such corporation’s tax liability in future periods. See, e.g., 26 U.S.C. §§ 163(j), 172 and

904(c). Accordingly, absent any intervening limitations and depending on future operating results,

the Tax Attributes are valuable assets that could reduce the Debtors’ U.S. federal income tax

liability for current and future periods, including during the pendency of these chapter 11 cases

and in connection with the implementation of the Debtors’ chapter 11 plan. The Tax Attributes,

therefore, could translate into future tax savings over time that enhance the Debtors’ cash position

for the benefit of all parties in interest.

                   11.    The Debtors’ ability to utilize the Tax Attributes to reduce future tax

liability is subject to certain potential statutory limitations. Sections 382 and 383 of the Tax Code

limit a corporation’s ability to utilize its NOLs, tax credits, and certain other tax benefits to offset

future income or tax liability once that corporation has undergone an “ownership change” within

the meaning of section 382 of the Tax Code (an “Ownership Change”). Pursuant to section 382

of the Tax Code, an Ownership Change generally occurs when the percentage of a corporation’s

equity held by one or more of its “5-percent shareholders” (each, as that term is used in section



3
     The Debtors do not expect the 5-year NOL carryback provision of the Coronavirus Aid, Relief, and Economic
     Security Act, enacted on March 27, 2020, to be of any benefit to the Debtors due to a lack of taxable income in
     prior years.


                                                         4
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5     Filed 07/08/20    Page 5 of 110




382 of the Tax Code, a “5-Percent Shareholder”) increases by more than fifty (50) percentage

points above the lowest percentage of the corporation’s equity owned by such shareholder(s) at

any time during the relevant testing period (usually three years). See id. § 382(g).

                   12.   Further, section 382(g)(4)(D) of the Tax Code generally provides that, if

(a) a 50-percent shareholder (which includes a person who beneficially owns or owned, as

determined for tax purposes, at least fifty percent (50%) of the stock at any time during the

applicable three-year period) in a corporation claims a worthlessness deduction with respect to

such stock during any taxable year and (b) the stock with respect to which such worthlessness

deduction is taken is beneficially owned by the holder at the end of such taxable year, then the

holder is treated as having acquired its beneficial ownership of such stock on the first day of the

holder’s next taxable year and is treated as never having owned such beneficial ownership during

any prior year for purposes of testing whether an Ownership Change has occurred. Thus, an

Ownership Change generally occurs when a 50-percent shareholder claims a worthlessness

deduction with respect to its beneficial ownership of stock of a corporation.

                   13.   The Debtors believe that they have Tax Attributes that would be adversely

affected (and could be effectively eliminated) by an Ownership Change during the pendency of

these chapter 11 cases. If such an Ownership Change were to occur, the availability and value of

such Tax Attributes would be adversely impacted. Therefore, it is in the best interests of the

Debtors and their stakeholders to restrict both transfer of the beneficial ownership of Common

Stock and any claim of a Worthless Stock Deduction by a Majority Holder (as defined below) that

could result in an Ownership Change occurring before the effective date of a chapter 11 plan or

any applicable bankruptcy court order. Such a restriction would protect the Debtors’ ability to use

the Tax Attributes during the pendency of these chapter 11 cases and in connection with any



                                                 5
RLF1 23678768v.1
                   Case 20-11785-CSS         Doc 5     Filed 07/08/20    Page 6 of 110




reorganization transaction. Although (as described below) the limitations imposed by section 382

of the Tax Code may be significantly less restrictive when an Ownership Change occurs pursuant

to a confirmed chapter 11 plan (or any applicable bankruptcy court order), the benefits available

under section 382 of the Tax Code in connection with a confirmed chapter 11 plan (or any

applicable bankruptcy court order) are not applied retroactively to reduce the limitations imposed

on a corporation’s ability to utilize its tax benefits resulting from a previous Ownership Change

(such as an Ownership Change occurring during the pendency of a chapter 11 case). See, e.g., id.

§ 382(l)(5), (6).        Accordingly, pursuant to this Motion, the Debtors seek to put in place in the

Proposed Orders procedures in order to monitor and potentially restrict (i) acquisitions,

dispositions and trading with respect to the beneficial ownership (including direct and indirect

ownership) of the Common Stock and Options to acquire beneficial ownership of the Common

Stock, and (ii) the claiming of a Worthless Stock Deduction by any Majority Holder with respect

to its beneficial ownership of the Common Stock.

                   14.      Further, a chapter 11 plan that contemplates a reorganization of the Debtors

may involve the issuance of new common stock in Brooks Brothers (or any successor to Brooks

Brothers) and the distribution of such stock to certain creditors on account, in whole or in part, of

their respective Claims. Such an issuance and distribution could also potentially result in an

Ownership Change. In such event, it is possible that the special relief afforded by section 382(l)(5)

of the Tax Code could be both available and beneficial to the Debtors; the Debtors, in that

circumstance, may seek to qualify the restructuring for such relief. Such relief, however, may

become unavailable to the Debtors if certain procedures relating to the trading and accumulation

of certain Claims after the Petition Date and prior to the effective date of a chapter 11 plan are not

effective as of the Petition Date. Accordingly, the Debtors also seek in the Proposed Final Order



                                                     6
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5     Filed 07/08/20     Page 7 of 110




to establish procedures to monitor and potentially restrict the trading and accumulation of Claims

against the Debtors.

                         Proposed Procedures Relating to Common Stock

                   15.   By establishing the following procedures for monitoring transfers of any

direct or indirect interest in, and the claiming of a Worthless Stock Deduction by any Majority

Holders with respect to, Common Stock (including Options to acquire beneficial ownership of

Common Stock) (the “Stock Procedures”), the Debtors can preserve their ability to seek

necessary relief if it appears that any such transfer(s) may impair the Debtors’ ability to utilize

their Tax Attributes. Therefore, the Debtors propose the following Stock Procedures that would

become effective upon the entry of the Proposed Interim Order:

               (a)   Definitions. For purposes of these Stock Procedures, the following terms
have the following meanings:

             (i)      “Common Stock” shall mean any common stock issued by Brooks
Brothers Group, Inc. including its Class A Common Stock and its Class B Redeemable Common
Stock.

                (ii)    “Option” shall mean any contingent purchase, warrant, convertible debt,
put, stock subject to risk of forfeiture, contract to acquire stock, or similar interest regardless of
whether it is contingent, subject to vesting or otherwise not currently exercisable.

               (iii) “Beneficial ownership” of Common Stock and Options to acquire
Common Stock shall be determined in accordance with section 382 of the Tax Code, the
regulations promulgated by the U.S. Department of the Treasury under the Tax Code
(the “Treasury Regulations”), rulings issued by the Internal Revenue Service (the “IRS”), and
the rules described herein, and thus shall include, without limitation, (A) direct and indirect
ownership, determined without regard to any rule that treats stock of an entity as to which the
constructive ownership rules apply as no longer owned by that entity (e.g., a holding company
would be considered to beneficially own all stock owned or acquired by its subsidiaries),
(B) ownership by a holder’s family members, (C) ownership by any group of persons acting
pursuant to a formal or informal understanding among themselves to make a coordinated
acquisition of stock, and (D) to the extent set forth in Treasury Regulations section 1.382-4, the
ownership of an Option to acquire beneficial ownership of Common Stock.




                                                  7
RLF1 23678768v.1
                   Case 20-11785-CSS         Doc 5      Filed 07/08/20       Page 8 of 110




              (iv)   “Entity” shall mean any “entity” as such term is defined in Treasury
Regulations section 1.382-3(a), including a group of persons who have a formal or informal
understanding among themselves to make a coordinated acquisition of stock.

              (v)    “Majority Holder” shall mean any person (i) beneficially owns at least
798,742 shares of Common Stock (representing approximately 47.5% of all issued and outstanding
shares of Common Stock as of the Petition Date) or (ii) would be a “50-percent shareholder”
(within the meaning of section 382(g)(4)(D) of the Tax Code) of Common Stock if such person
claimed a Worthless Stock Deduction at any time on or after the Petition Date.

               (vi)    “Substantial Holder” shall mean any Entity or person that beneficially
owns at least 79,874 4 shares of Common Stock (representing approximately 4.75% of all issued
and outstanding shares of Common Stock as of the Petition Date).

                   (vii)   “Treasury Regulations” means the regulations promulgated under the Tax
Code.

               (viii) “Worthless Stock Deduction” shall mean any claim (for U.S. federal
income tax reporting purposes) of a worthlessness deduction under section 165 of the Tax Code
with respect to the beneficial ownership of Common Stock.

                (b)     Notice of Substantial Ownership. Any person or Entity that beneficially
owns, at any time on or after the Petition Date, Common Stock in an amount sufficient to qualify
such person or Entity as a Substantial Holder shall file with this Court and serve upon (i) the
Debtors, 346 Madison Avenue, New York, New York 10017 (Attn: Rachel Barnett, Esq.);
(ii) proposed attorneys for the Debtors, (x) Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York 10153 (Attn: Garrett A. Fail, Esq. (Garrett.Fail@weil.com) and David J. Cohen,
Esq. (DavidJ.Cohen@weil.com)); and (y) Richards, Layton & Finger, P.A., One Rodney Square,
920 North King Street, Wilmington, DE 19801 (Attn: Mark D. Collins, Esq. (Collins@rlf.com)
and Zachary I. Shapiro, Esq. (Shapiro@rlf.com)); and (iii) attorneys for any statutory committee
of unsecured creditors appointed in this case; (collectively, the “Disclosure Parties”) a notice of
such person’s or Entity’s substantial ownership (a “Substantial Stock Ownership Notice”), in
substantially the form annexed to the Proposed Orders as Exhibit 2, which describes specifically
and in detail such person’s or Entity’s beneficial ownership of Common Stock, on or before the
date that is the later of (x) twenty (20) calendar days after the entry of the order granting the
requested relief or (y) ten (10) business days after such person or Entity qualifies as a Substantial
Holder. At the election of the Substantial Holder, the Substantial Stock Ownership Notice to be
filed with this Court (but not the Substantial Stock Ownership Notice that is served upon the
Disclosure Parties) may be redacted to exclude the Substantial Holder’s taxpayer identification
number and the amount of Common Stock that the Substantial Holder beneficially owns.



4
     Per the Consolidated Statements of Operations for the fiscal years ended August 3, 2019 and August 4, 2018,
     there are 1,533,538 shares of Class A Common Stock issued and outstanding and 148,025 shares of Class B
     Redeemable Common Stock issued and outstanding (for a total of 1,681,563 million shares of common stock
     issued and outstanding).

                                                       8
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5    Filed 07/08/20      Page 9 of 110




                (c)     Acquisition of Common Stock. At least twenty (20) business days prior to
the proposed date of any transfer in the beneficial ownership of Common Stock (including directly
or indirectly, and including the grant or other acquisition of Options to acquire beneficial
ownership of Common Stock) or exercise of any Option to acquire beneficial ownership of
Common Stock that would result in an increase in the amount of Common Stock beneficially
owned by any person or Entity that currently is or, as a result of the proposed transaction, would
be a Substantial Holder (a “Proposed Acquisition Transaction”), such acquiring or increasing
person or Entity or Substantial Holder (a “Proposed Transferee”) shall file with this Court and
serve upon the Disclosure Parties a notice of such Proposed Transferee’s intent to purchase,
acquire, or otherwise accumulate Common Stock (an “Acquisition Notice”), in substantially the
form annexed to the Proposed Orders as Exhibit 3, which describes specifically and in detail the
Proposed Acquisition Transaction. At the election of the Proposed Transferee, the Acquisition
Notice to be filed with this Court (but not the Acquisition Notice that is served upon the Disclosure
Parties) may be redacted to exclude the Proposed Transferee’s taxpayer identification number and
the amount of Common Stock that the Proposed Transferee beneficially owns.

               (d)     Disposition of Common Stock. At least twenty (20) business days prior to
the proposed date of any transfer or other disposition in the beneficial ownership of Common Stock
(including directly and indirectly, and Options to acquire beneficial ownership of Common Stock)
that would result in either a decrease in the amount of Common Stock beneficially owned by a
Substantial Holder or a person or Entity ceasing to be a Substantial Holder (a “Proposed
Disposition Transaction” and, together with a Proposed Acquisition Transaction, a “Proposed
Transaction”), such selling or decreasing person or Entity or Substantial Holder (a “Proposed
Transferor”) shall file with this Court and serve upon the Disclosure Parties a notice of such
Proposed Transferor’s intent to sell, trade, or otherwise transfer its beneficial ownership of
Common Stock (a “Disposition Notice” and, together with an Acquisition Notice, a “Trading
Notice”), in substantially the form annexed to the Proposed Orders as Exhibit 4, which describes
specifically and in detail the Proposed Disposition Transaction. At the election of the Proposed
Transferor, the Disposition Notice to be filed with this Court (but not the Disposition Notice that
is served upon the Disclosure Parties) may be redacted to exclude the Proposed Transferor’s
taxpayer identification number and the amount of Common Stock that the Proposed Transferor
beneficially owns.

                 (e)    Certain Pre-Approval Exceptions. For the avoidance of doubt, a pre-
transfer Trading Notice is not required to be filed in connection with a transfer of beneficial
ownership of Common Stock (i) from a person to an entity that is disregarded for U.S. federal
income tax purposes as being separate from the person (a “Disregarded Entity”), or from such
Disregarded Entity to such person; (ii) from a person to a trust whose assets are treated as being
solely owned by such person for U.S. federal income tax purposes (a “Grantor Trust”), or from
such Grantor Trust to such person; (iii) from a Disregarded Entity to any one or more other
Disregarded Entities or Grantor Trusts if the same person is treated as the owner or taxpayer with
respect to all of the assets of such Disregarded Entities or Grantor Trusts for U.S. federal income
tax purposes; and (iv) from a Grantor Trust to any one or more other Grantor Trusts or Disregarded
Entities if the same person is treated as the owner or taxpayer with respect to all of the assets of
such Grantor Trusts and Disregarded Entities for U.S. federal income tax purposes. However, in
the event of any such transfer for which a Trading Notice would otherwise have been required if
the Disregarded Entities or Grantor Trusts involved had not been so disregarded for U.S. federal

                                                 9
RLF1 23678768v.1
                   Case 20-11785-CSS    Doc 5     Filed 07/08/20     Page 10 of 110




income tax purposes, that transferor or transferee shall no more than twenty (20) business days
after the date of transfer serve upon the Disclosure Parties a notice substantially similar to the
equivalent Trading Notice (a “Disregarded Transfer Notice”); however, absent gross negligence
or reckless or intentional disregard, the failure to timely file such notice shall not be subject to
sanctions.

                (f)     Notice of Intent to Claim a Worthless Stock Deduction. At least twenty
(20) business days before a Majority Holder files any federal income tax return, or any amendment
to such a return, claiming a Worthless Stock Deduction for a tax year of the Majority Holder ending
on or before the effective date of a chapter 11 plan of reorganization for the Debtors, such Majority
Holder shall file with this Court and serve upon the Disclosure Parties advanced written notice of
the intended tax deduction (a “Worthless Stock Deduction Notice”), in substantially the form
annexed to the Proposed Orders as Exhibit 6. At the election of the Majority Holder, the Worthless
Stock Deduction Notice to be filed with the Bankruptcy Court (but not the Worthless Stock
Deduction Notice that is served upon the Disclosure Parties) may be redacted to exclude the
Majority Holder’s taxpayer identification number.

                (g)    Objection Procedures. The Debtors shall have fifteen (15) business days
after the filing of a Trading Notice or a Worthless Stock Deduction Notice (the “Objection
Period”) to file with this Court and serve on a Proposed Transferee or a Proposed Transferor, as
the case may be, an objection (each, an “Objection”) to any Proposed Transaction described in
such Trading Notice or any Worthless Stock Deduction described in such Worthless Stock
Deduction Notice. If the Debtors file an Objection by the expiration of the Objection Period (the
“Objection Deadline”), then the applicable Proposed Transaction or Worthless Stock Deduction
shall not be effective unless approved by a final and nonappealable order of this Court. If the
Debtors do not file an Objection by the Objection Deadline or if the Debtors provide written
authorization to the Proposed Transferee or the Proposed Transferor, as the case may be, or the
Majority Holder, as applicable, approving the Proposed Transaction or the Worthless Stock
Deduction prior to the Objection Deadline, then such Proposed Transaction or the Worthless Stock
Deduction may proceed solely as specifically described in the applicable Trading Notice or
Worthless Stock Deduction Notice. Any further Proposed Transaction or Worthless Stock
Deduction must be the subject of an additional Trading Notice or Worthless Stock Deduction
Notice and Objection Period.

                (h)     Noncompliance with the Procedures. Any acquisition, disposition, or
trading in the beneficial ownership of, or Worthless Stock Deduction with respect to, Common
Stock (including directly and indirectly, and Options to acquire beneficial ownership of Common
Stock) in violation of the Stock Procedures (other than, for the avoidance of doubt, the Disregarded
Transfer Notice) shall be null and void ab initio pursuant to the Bankruptcy Court’s equitable
powers under section 105(a) of the Bankruptcy Code and as an act in violation of the automatic
stay under section 362 of the Bankruptcy Code. Furthermore, any person or Entity that acquires,
disposes of, or trades in the beneficial ownership of, or claims a Worthless Stock Deduction with
respect to, Common Stock (including directly and indirectly, and Options to acquire beneficial
ownership of Common Stock) in violation of the Stock Procedures shall be subject to sanctions as
provided by law.



                                                 10
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5    Filed 07/08/20      Page 11 of 110




                (i)     Debtors’ Right to Waive. The Debtors may, in their sole discretion, waive,
in writing, any and all of the foregoing restrictions, stays, and notification procedures.

                              Proposed Procedures Relating to Claims

                    16.   By establishing the procedures described below with respect to Claims

(the “Claims Procedures” and, together with the Equity Procedures, the “Procedures”), the

Debtors can preserve their ability to determine and, if applicable, preserve the availability of the

special relief afforded by section 382(l)(5) of the Tax Code. Therefore, the Debtors propose the

following Claims Procedures become effective as of the Petition Date, upon entry of the Proposed

Final Order.

                    17.   As described in further detail below, the Claims Procedures would permit

the full trading of Claims until the Debtors or another Plan Proponent (as hereinafter defined) files

a chapter 11 plan contemplating the potential utilization of section 382(l)(5) of the Tax Code, at

which point, the described procedures would apply, and would permit, if necessary for the Debtors

to utilize that provision, the Debtors to seek to require that a purchaser of certain Claims (after the

Petition Date) resell some or all of such Claims. The following are certain principal provisions of

the proposed Claims Procedures: 5

                (a)    Disclosure of 382(l)(5) Plan. If the proponent of a Plan (a “Plan
Proponent”) determines that the reorganized Debtors likely will benefit from the application of
section 382(l)(5) of the Tax Code and reasonably anticipates that the reorganized Debtors (or any
successors thereto) (the “Post-Emergence Brooks Brothers”) will invoke such section (a
“382(l)(5) Plan”), then the Plan Proponent shall disclose the following in its proposed disclosure
statement or, in the case of items (iii) through (v) described below, a later, separate notice
(collectively, the “Proposed 382(l)(5) Disclosure Statement”):

               (i)     Adequate information about the incremental tax benefits anticipated to be
realized through the use of section 382(l)(5) of the Tax Code that, taking into account the Debtors’
anticipated net unrealized built-in gains or net unrealized built-in losses, would not otherwise be
available;


5
     The complete proposed Claims Procedures are set forth in Exhibit 1 to the Proposed Final Order, and
     incorporated herein by reference.


                                                  11
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5    Filed 07/08/20    Page 12 of 110




                 (ii)  A summary of any restrictions expected to be imposed on the transferability
of securities issued under the Plan in order to preserve such incremental tax benefits;

                (iii) The (A) dollar amount of Claims (by class or other applicable classification)
expected to result in a one-percent (1%) interest in the equity of Post-Emergence Brooks Brothers
(the “New Brooks Brothers Stock”) and (B) number of any specified interests (the “Owned
Interests”) in the Debtors, including but not necessarily limited to Common Stock, expected to
result in a one-percent (1%) interest in the New Brooks Brothers Stock, in each case based upon
then-available information;

               (iv)    A specified date (the “Determination Date”) that is not less than ten (10)
calendar days after the service of the notice of the hearing with respect to the Proposed 382(l)(5)
Disclosure Statement; and

               (v)     A specified date (the “Reporting Deadline”) that is not less than five (5)
calendar days after the Determination Date, by which persons or Entities (as such term is defined
in the Stock Procedures, an “Entity”) must serve on various parties the “Notice of Substantial
Claim Ownership” (as defined in paragraph B(2)(v) of Exhibit 1 to the Proposed Final Order)
required by these Claims Procedures.

                    (b)   Claims Trading Before and After the Determination Date.

               (i)    Any person or Entity generally may trade freely and make a market in
Claims until the Determination Date.

               (ii)   After the Determination Date, any acquisition of Claims by a person or
Entity who filed or is or was required to file a Notice of Substantial Claim Ownership or by a
person or Entity who would be required to file a Notice of Substantial Claim Ownership as a result
of the consummation of the contemplated transaction if the proposed acquisition date had been the
Determination Date (each such person or Entity, a “Proposed Claims Transferee”), shall not be
effective unless consummated in compliance with the Claims Procedures.

                 (iii) After the Determination Date, at least ten (10) business days prior to the
proposed date of any acquisition of Claims by a Proposed Claims Transferee (each acquisition,
a “Proposed Claims Acquisition Transaction”), such Proposed Claims Transferee shall serve
upon the Plan Proponent and its attorneys (and the Debtors and their attorneys if not the Plan
Proponent) and attorneys for any statutory committees appointed in the chapter 11 cases (each,
an “Official Committee”) a notice of such Proposed Claims Transferee’s request to purchase,
acquire, or otherwise accumulate a Claim (a “Claims Acquisition Request”), in substantially the
form annexed to the Proposed Final Order as Exhibit 6, which describes specifically and in detail
the Proposed Claims Acquisition Transaction, regardless of whether such transfer would be subject
to the filing, notice, and hearing requirements set forth in Bankruptcy Rule 3001.

               (iv)    The Plan Proponent may determine, in consultation with the Debtors (if not
the Plan Proponent) and attorneys for any Official Committee, whether to approve a Claims
Acquisition Request. If the Plan Proponent does not approve a Claims Acquisition Request in
writing within eight (8) business days after the Claims Acquisition Request is filed with the Court,
the Claims Acquisition Request shall be deemed rejected.

                                                 12
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5    Filed 07/08/20      Page 13 of 110




                    (c)   Creditor Conduct and Sell-Downs.

                (i)    To permit reliance by the Debtors on Treasury Regulations section 1.382-
9(d)(3), upon the entry of the Proposed Final Order, any “Substantial Claimholder” (as defined in
paragraph B(1)(i) of Exhibit 1 to the Proposed Final Order) that participates in formulating any
chapter 11 plan of or on behalf of the Debtors (which shall include, without limitation, making any
suggestions or proposals to the Debtors or their advisors with regard to such a Plan) shall not
disclose or otherwise make evident to the Debtors that any Claims in which such Substantial
Claimholder has a beneficial ownership are “Newly Traded Claims” (as defined in paragraph
B(1)(m) of Exhibit 1 to the Proposed Final Order), unless compelled to do so by an order of a
court of competent jurisdiction or some other applicable legal requirement, provided, however,
that the following activities shall not constitute participation in formulating a Plan if, in pursuing
such activities, the Substantial Claimholder does not disclose or otherwise make evident (unless
compelled to do so by an order of a court of competent jurisdiction or some other applicable legal
requirement) to the Debtors that such Substantial Claimholder has beneficial ownership of Newly
Traded Claims: filing an objection to a proposed disclosure statement or to confirmation of a
proposed Plan; voting to accept or reject a proposed Plan; reviewing or commenting on a proposed
business plan; providing information on a confidential basis to attorneys for the Debtors; holding
general membership on an official committee or an ad hoc committee; or taking any action required
by an order of the Court.

                (ii)   Following the Determination Date, if the Plan Proponent determines that
certain persons or Entities must sell or transfer all or a portion of their beneficial ownership of
Claims acquired on or after the Petition Date so that the requirements of section 382(l)(5) of the
Tax Code will be satisfied, the Plan Proponent may file a motion with the Court for entry of an
order—after notice to attorneys for the Debtors (if not the Plan Proponent), attorneys for any
official committee, and the relevant claimholder(s) and a hearing—approving the issuance of a
notice (each, a “Sell-Down Notice”) that such claimholder(s) must sell, cause to sell, or otherwise
transfer a specified amount of its beneficial ownership of Claims.

                (iii) Notwithstanding anything to the contrary in this Motion, no claimholder
shall be required to sell, cause to sell, or otherwise transfer any beneficial ownership of Claims if
such sale or transfer would result in the claimholder’s beneficial ownership of an aggregate amount
of Claims (by class or other applicable classification) that is less than such Substantial
Claimholder’s “Protected Amount” (as defined in paragraph B(1)(o) of Exhibit 1 to the Proposed
Final Order).

               (iv)    Each Sell-Down Notice shall direct the claimholder to sell, cause to sell, or
otherwise transfer its beneficial ownership of the amount of Claims specified in the Sell-Down
Notice to “Permitted Transferees” (as defined in paragraph B(1)(n) of Exhibit 1 to the Proposed
Final Order).

               (v)    Any person or Entity that violates its obligations under these Claims
Procedures shall be precluded from receiving, directly or indirectly, any consideration consisting
of a beneficial ownership of New Brooks Brothers Stock that is attributable to the “Excess
Amount” of Claims (as defined in paragraph B(5)(b) of Exhibit 1 to the Proposed Final Order) for
such person or Entity, including any consideration in lieu thereof, provided, however, that such

                                                 13
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5     Filed 07/08/20     Page 14 of 110




person or Entity may be entitled to receive any other consideration to which such person or Entity
may be entitled by virtue of holding Claims.

                (d)    Noncompliance with the Procedures. Any acquisition, disposition, or
trading of the beneficial ownership of Claims against the Debtors in violation of these Procedures
shall be null and void ab initio as an act in violation of the automatic stay under section 362 of the
Bankruptcy Code and pursuant to the Bankruptcy Court’s equitable powers under section 105(a)
of the Bankruptcy Code. Furthermore, any person (including any Entity) that acquires, disposes
of or trades beneficial ownership of Claims against the Debtors in violation of these Procedures
shall be subject to sanctions as provided by law.

                (e)     Debtors’ Right to Waive. The Debtors may waive, in writing, any and all
of the foregoing restrictions, stays, and notification procedures; provided, however, that after a
382(l)(5) Plan has been properly filed by a Plan Proponent (other than by, or jointly with, the
Debtors) and is still actively being pursued before the Court, the consent of such Plan Proponent
also shall be necessary for any subsequent waiver to be effective.

                                Relief Requested Should Be Granted

A.       Automatic Stay Bars Any Equity Transfer that Would Diminish or Limit the
         Debtors’ Interests in the Tax Attributes

                    18.   In furtherance of the automatic stay provisions of section 362 of the

Bankruptcy Code and pursuant to section 105 of the Bankruptcy Code, the Debtors seek authority

in the Proposed Orders to monitor and approve (or disapprove) certain changes in the beneficial

ownership of, and certain Worthless Stock Deduction claims by a Majority Holder with respect to

its beneficial ownership of, Common Stock to protect against the occurrence of an Ownership

Change during the pendency of these chapter 11 cases, and thereby to preserve the potential value

of the Tax Attributes. The Debtors also seek in the Proposed Final Order to implement certain

procedures that would provide for the monitoring of ownership of Claims, including imposing

certain restrictions on transfers of Claims, and for the authorization to seek the sell down of certain

Claims acquired during these chapter 11 cases in order to preserve the Debtors’ ability to avail

themselves of relief under section 382(l)(5) of the Tax Code, if such relief is ultimately determined

to be desirable and otherwise available.




                                                  14
RLF1 23678768v.1
                   Case 20-11785-CSS        Doc 5    Filed 07/08/20    Page 15 of 110




                    19.    Section 362 of the Bankruptcy Code enjoins all entities from, among other

things, taking any action to obtain possession of property of or from the estate or to exercise control

over property of the estate. Section 541 of the Bankruptcy Code defines “property of the estate”

to include all legal or equitable interests of a debtor in property as of the petition date of a chapter

11 case, including tax benefits.

                    20.    The Tax Attributes are valuable property of the Debtors’ estates and thus

are protected, by operation of the automatic stay, from actions that would diminish or eliminate

their value, including direct or indirect transfers that would result in an Ownership Change. It is

well established that a debtor’s NOLs are property of the debtor’s estate protected by the automatic

stay. See Official Comm. of Unsecured Creditors v. PSS S.S. Co. (In re Prudential Lines Inc.),

928 F.2d 565, 574 (2d Cir. 1991) (“[W]here a non-debtor’s action with respect to an interest that

is intertwined with that of a bankrupt debtor would have the legal effect of diminishing or

eliminating property of the bankrupt estate, such action is barred by the automatic stay.”);

Nisselson v. Drew Indus., Inc. (In re White Metal Rolling & Stamping Corp.), 222 B.R. 417, 424

(Bankr. S.D.N.Y. 1998) (“It is beyond peradventure that NOL carrybacks and carryovers are

property of the estate of the loss corporation that generated them.”); In re Grossman’s Inc., No.

97-695 (PJW), 1997 WL 33446314 (Bankr. D. Del. Oct. 9, 1997). The United States Court of

Appeals for the Second Circuit, in its seminal decision, In re Prudential Lines Inc., affirmed the

application of the automatic stay to a debtor’s tax benefits and upheld a permanent injunction

prohibiting a parent corporation from taking a worthless stock deduction that would have adversely

affected the ability of the parent corporation’s subsidiary to utilize its NOLs under the special relief

provisions of section 382 of the Tax Code. See 928 F.2d at 573. As the Second Circuit stated:

                    Including NOL carryforwards as property of a corporate debtor’s
                    estate is consistent with Congress’ intention to “bring anything of


                                                    15
RLF1 23678768v.1
                   Case 20-11785-CSS        Doc 5    Filed 07/08/20     Page 16 of 110




                    value that the debtors have into the estate.” Moreover, . . .
                    [i]ncluding the right to a NOL carryforward as property of [a
                    debtor’s] bankruptcy estate furthers the purpose of facilitating the
                    reorganization of [the debtor].

Id. (quoting H.R. Rep. No. 95-595, at 176 (1978)) (citations omitted); see also In re Fruehauf

Trailer Corp., 444 F.3d 203, 211 (3d Cir. 2006) (“Property of the estate ‘includes all interests,

such as . . . contingent interests and future interests, whether or not transferable by the debtor.’”

(quoting Prudential Lines, 928 F.2d at 572) (alteration in original)); Gibson v. United States (In re

Russell), 927 F.2d 413, 417 (8th Cir. 1991) (concluding that the “right to carry forward the

[debtor’s] NOLs” was a “property interest” of the estate).

                    21.    In Prudential Lines, the Second Circuit determined that, if the parent

corporation were permitted to take a worthless stock deduction, its subsidiary’s ability to carry

forward its NOLs would be adversely impacted. The Second Circuit concluded that “despite the

fact that the [parent corporation’s] action [was] not directed specifically at [the debtor subsidiary],

it [nonetheless was] barred by the automatic stay as an attempt to exercise control over property

of the estate.” Prudential Lines, 928 F.2d at 573–574.

                    22.    In addition to finding that a debtor’s NOLs are protected by the automatic

stay, the Second Circuit also held that, pursuant to its equitable powers under section 105(a) of the

Bankruptcy Code, a bankruptcy court may issue a permanent injunction to protect such NOLs.

Prudential Lines, 928 F.2d at 574.

                    23.    In In re Phar-Mor, Inc., 152 B.R. 924 (Bankr. N.D. Ohio 1993), the

bankruptcy court applied similar reasoning and granted the debtors’ motion to prohibit transfers

of their stock that could have had an adverse effect on their ability to utilize their NOLs, even

though the debtors’ stockholders had not stated any intent to sell their stock and the debtors had

not shown that a sale that would trigger an Ownership Change was pending. See id. at 927. Despite


                                                    16
RLF1 23678768v.1
                   Case 20-11785-CSS        Doc 5     Filed 07/08/20     Page 17 of 110




the “ethereal” nature of the situation, the court observed that “[w]hat is certain is that the NOL has

a potential value, as yet undetermined, which will be of benefit to creditors and will assist debtors

in their reorganization process. This asset is entitled to protection while [the d]ebtors move

forward toward reorganization.” Id. (emphasis added).

                    24.    The bankruptcy court in Phar-Mor also concluded that, because the debtors

were seeking to enforce the automatic stay, they did not have to meet the more stringent

requirements for preliminary injunctive relief:

                    The requirements for enforcing an automatic stay under 11 U.S.C. §
                    362(a)(3) do not involve such factors as lack of an adequate remedy
                    at law, or irreparable injury, or loss and a likelihood of success on
                    the merits. The key elements for a stay . . . are the existence of
                    property of the estate and the enjoining of all efforts by others to
                    obtain possession or control of property of the estate.

Id. at 926 (quoting In re Golden Distribs., Inc., 122 B.R. 15, 19 (Bankr. S.D.N.Y. 1990)).

                    25.    Restrictions on equity trading and/or worthless stock deduction claims to

protect a debtor against the possible loss of valuable tax attributes are regularly approved by this

and other courts. See, e.g., In re RentPath Holdings, Inc., No. 20-10312 (ECF No. 79) (Bankr. D.

Del. Feb. 13, 2020) (approving notification procedures and restrictions on certain transfers of

interests in and claims against, and claiming a worthless stock deduction with respect to, the

debtors); In re Checkout Holdings Corp., No. 18-12794 (ECF No. 205) (Bankr. D. Del. Jan. 10,

2019) (approving notification procedures and restrictions on certain transfers of equity interests in

and claiming a worthless stock deduction with respect to the debtors); In re Claire’s Stores, Inc.,

No. 18-10584 (ECF No. 284) (Bankr. D. Del. Apr. 17, 2018) (same); In re Aéropostale, Inc.,

No. 16-11275 (SHL) (ECF No. 240) (Bankr. S.D.N.Y. June 3, 2016) (approving notification

procedures and restrictions on certain transfers of equity interests in and claims against the

debtors); In re SunEdison, Inc., No. 16-1992 (SMB) (ECF No. 253) (Bankr. S.D.N.Y. May 12,


                                                     17
RLF1 23678768v.1
                   Case 20-11785-CSS       Doc 5     Filed 07/08/20     Page 18 of 110




2016) (approving notification procedures and restrictions on certain transfers of equity interests in

the debtors); In re The Great Atl. & Pac. Tea Co., No. 15-23007 (RDD) (ECF No. 501) (Bankr.

S.D.N.Y. Aug. 11, 2015) (approving notification procedures and restrictions on certain transfers

of equity interests in and claims against the debtors); In re AMR Corp., No. 11-15463 (SHL) (ECF

No. 890) (Bankr. S.D.N.Y. Jan. 27, 2012) (same); In re NewPage Corp., No. 11-12804 (KG) (ECF

No. 307) (Bankr. D. Del. Oct. 4, 2011) (approving notification procedures and restrictions on

certain transfers of equity interests in and claims against, and claiming a worthless stock deduction

with respect to, the debtors).

                    26.   As these cases demonstrate, it is well settled that, pursuant to section

362(a)(3) of the Bankruptcy Code, the automatic stay enjoins actions that would adversely affect

a debtor’s ability to utilize its NOLs and other tax benefits.

B.       The Procedures Are Necessary and in the Best Interests of the Debtors, their Estates,
         and their Creditors

                    27.   The Procedures are necessary to preserve the Debtors’ ability to utilize their

Tax Attributes, while providing certain latitude for trading. The Debtors’ ability to preserve their

Tax Attributes may be jeopardized unless the Stock Procedures are established immediately and

made effective as of the Petition Date to ensure that trading in the beneficial ownership of Common

Stock (including Options to acquire beneficial ownership of Common Stock), and the claiming of

a Worthless Stock Deduction by a Majority Holder with respect to its beneficial ownership of

Common Stock, are either precluded or closely monitored and made subject to Court approval.

Further, the Debtors’ ability to implement a restructuring that qualifies under section 382(l)(5) of

the Tax Code could be seriously impaired unless the Claims Procedures are established.

                    28.   Depending on the Debtors’ tax profile during the pendency of these chapter

11 cases, the extent of any gain or other income recognized in connection with the Debtors’


                                                   18
RLF1 23678768v.1
                   Case 20-11785-CSS       Doc 5    Filed 07/08/20     Page 19 of 110




ownership or disposition of their assets, and the consequences of any restructuring, the Debtors’

ability to utilize the Tax Attributes may enhance the Debtors’ prospects for a successful emergence

from chapter 11. The relief requested herein is narrowly tailored to permit certain equity and

Claims trading to continue, subject to Bankruptcy Rule 3001(e) and applicable securities,

corporate, and other laws.

                    29.   The Debtors respectfully submit that the Stock Procedures must be

implemented as soon as possible. Even if a transfer or Worthless Stock Deduction were to be null

and void under section 362 of the Bankruptcy Code or as a result of a final order of the Court that

prohibited such a transfer retroactively to the Petition Date, under federal income tax law, such

transfer nevertheless may be regarded as having occurred for tax purposes, in which event the

Debtors’ estates could suffer an irrevocable loss of value. Accordingly, if a transfer occurs that

limits the Debtors’ ability to utilize their Tax Attributes under section 382 of the Tax Code, the

Debtors’ ability to realize the value of their Tax Attributes may be permanently diminished. The

relief requested, therefore, is crucial to prevent an irrevocable diminution of the value of the

Debtors’ estates.

                    30.   It is in the best interests of the Debtors and their stakeholders to restrict

trading in the beneficial ownership of Common Stock and the claiming of a Worthless Stock

Deduction by a Majority Holder that could result in an Ownership Change before the effective

date of a chapter 11 plan or any applicable bankruptcy court order. This restriction would permit

the Debtors to utilize the Tax Attributes, if necessary, to offset gain or other income recognized in

connection with the Debtors’ ownership or disposition of their assets, including the operation of

their businesses. If such an Ownership Change were to occur, however, the valuation for




                                                   19
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5    Filed 07/08/20     Page 20 of 110




determining the annual amount of usable Tax Attributes is expected to be adversely affected and,

possibly, effectively eliminated.

                    31.   With respect to an Ownership Change that occurs pursuant to a confirmed

chapter 11 plan or any applicable bankruptcy court order, the limitations imposed by section 382

of the Tax Code can be significantly less restrictive than those applicable to an Ownership Change

that occurs before the effective date of (or otherwise outside of) a chapter 11 plan. See, e.g., 26

U.S.C. §§ 382(l)(5), (6).

                    32.   The Claims Procedures permit the full trading of Claims until the Debtors

or another Plan Proponent files a plan of reorganization that contemplates the potential utilization

of section 382(l)(5) of the Tax Code, at which point, if necessary for the Debtors’ ability to utilize

that provision, a purchaser of certain Claims on or after the Petition Date may be required to resell

some or all of such Claims.

                    33.   Under section 382(l)(5) of the Tax Code (the “Section 382(l)(5) Safe

Harbor”), a corporation is not subject to the annual limitation ordinarily imposed by section 382

of the Tax Code with respect to an Ownership Change, provided that the Ownership Change

resulted from the consummation of a chapter 11 plan or pursuant to any applicable court order and

that the debtor’s pre-Ownership Change shareholders and/or “Qualified Creditors” (as hereinafter

defined) emerge from the reorganization owning at least fifty percent (50%) of the total value and

voting power of the reorganized debtor’s stock immediately after the Ownership Change. See id.

§ 382(l)(5)(A).

                    34.   Under section 382(l)(5)(E) of the Tax Code and the applicable Treasury

Regulations, a creditor whose Claim is exchanged for stock of the reorganized debtor under a

chapter 11 plan or pursuant to any applicable court order is, for purposes of section 382 of the Tax



                                                  20
RLF1 23678768v.1
                   Case 20-11785-CSS    Doc 5     Filed 07/08/20     Page 21 of 110




Code, a “qualified creditor” (each, a “Qualified Creditor”) if (a) such creditor’s Claim either has

been owned by such creditor for eighteen (18) or more months prior to the Petition Date, or arose

in the ordinary course of the debtor’s business and at all times such creditor had beneficial

ownership of it, or (b) despite not satisfying such holding period requirements, if such creditor

meets the criteria set forth in Treasury Regulations section 1.382-9(d)(3) (the latter,

the “De Minimis Rule”). Certain “qualified transfers” may allow for a creditor that acquired its

Claim to be treated as having held its Claim for the period in which it was held by a transferor.

See 26 C.F.R. § 1.382-9(d)(5)(ii). Similarly, to the extent a debtor satisfies its indebtedness with

new indebtedness (e.g., through an exchange of new indebtedness for old indebtedness), the owner

of the new indebtedness is treated as having held that indebtedness for the period that it owned the

old indebtedness. See id. § 1.382-9(d)(5)(iv).

                    35.   Under the De Minimis Rule, a debtor may, for purposes of the

Section 382(l)(5) Safe Harbor, “treat indebtedness as always having been owned by the beneficial

owner of the indebtedness immediately before the ownership change if the beneficial owner is not,

immediately after the ownership change, either a 5-percent shareholder or an entity through which

a 5-percent shareholder owns an indirect ownership interest” in the debtor, so long as the holder

does not make evident to the debtor in connection with the formulation of the plan that it has not

owned the indebtedness for the requisite holding period. See id. § 1.382-9(d)(3). If a creditor is

treated as having continuously owned its Claim(s) under the De Minimis Rule, such creditor will

be regarded as a Qualified Creditor so long as the particular Claim(s) that it holds either (a) arose

in the ordinary course of the debtor’s business or (b) came into existence (or is treated under the

applicable tax rules as having come into existence) at least eighteen (18) months prior to the

Petition Date.



                                                 21
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5    Filed 07/08/20     Page 22 of 110




                    36.   Although there can be no assurance that the Section 382(l)(5) Safe Harbor

ultimately will be available to the Debtors, it is important that the Debtors preserve their ability to

propose a chapter 11 plan that could take advantage of the Section 382(l)(5) Safe Harbor. Because

the determination of whether a creditor is a Qualified Creditor, in whole or in part, depends on the

nature of its Claims and whether it has held its Claims (within the meaning of the applicable

Treasury Regulations) until the effective date of the chapter 11 plan, accumulations of Claims by

creditors before such date pose a threat to the Debtors’ ability to satisfy the requirements of the

Section 382(l)(5) Safe Harbor. The requested relief will ensure that the Debtors will have

flexibility, if the Debtors determine it to be desirable, to structure a chapter 11 plan or other

distributions to comply with the requirements of the Section 382(l)(5) Safe Harbor and thus to

preserve the Tax Attributes to the fullest extent possible.

                    37.   Even if it is ultimately determined that either the Section 382(l)(5) Safe

Harbor is unavailable to the Debtors or the relief provided thereby would not materially benefit

the Debtors in the context of their restructuring, section 382(l)(6) of the Tax Code provides a

second, alternative rule that applies when an Ownership Change occurs pursuant to a confirmed

chapter 11 plan or any applicable court order. Specifically, section 382(l)(6) of the Tax Code

provides that, if a debtor undergoes an Ownership Change pursuant to a chapter 11 plan (and

section 382(l)(5) does not apply), then the appropriate value of the debtor for purposes of

calculating the annual limitation under section 382 of the Tax Code shall reflect the increase in

value of the debtor resulting from any surrender or cancellation of creditors’ claims. Generally,

under section 382 of the Tax Code, the taxable income of a loss corporation available for offset by

pre-Ownership Change Tax Attributes is annually limited to an amount equal to the long-term tax-

exempt bond rate times the value of the loss company’s stock immediately before the Ownership



                                                  22
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5    Filed 07/08/20     Page 23 of 110




Change. Thus, were the equity value of the Debtors to increase as a result of a reorganization,

section 382(l)(6) of the Tax Code would provide for a higher (and therefore less restrictive) annual

limitation than would result under the general rules of section 382 of the Tax Code, thereby

preserving the Debtors’ ability to utilize a greater portion of their otherwise available Tax

Attributes to offset any post-Ownership Change income. In all circumstances, it is in the best

interest of the Debtors and their stakeholders for the Court to grant the requested relief to prevent

an Ownership Change prior to the effective date of a chapter 11 plan or any applicable bankruptcy

court order.

                                  Interim Relief Should Be Granted

                    38.   Granting the Stock Procedures on an interim basis will benefit the Debtors

and their stakeholders by preventing the loss of the Debtors’ ability to utilize the Tax Attributes

pending final approval of the Procedures, while allowing holders of direct or indirect interests in

Common Stock and other parties in interest ample time to consider the Procedures. Absent the

interim relief, the Debtors may be irreparably harmed due to transfers in the beneficial ownership

of Common Stock, or the claiming of a Worthless Stock Deduction by a Majority Holder, that may

follow immediately after persons or Entities (as defined in the Stock Procedures) receive notice of

this Motion. Persons or Entities may rush to acquire or dispose of their beneficial ownership of

Common Stock (including Options to acquire beneficial ownership of Common Stock), or a

Majority Holder might claim a Worthless Stock Deduction, before the Court imposes the requested

procedures, and such transfers or actions may be regarded as occurring for tax purposes even if

such trades were to be null and void under section 362 of the Bankruptcy Code or as a result of a

final order of this Court prohibiting such trading effective as of the Petition Date. Such transfers

or actions would jeopardize the Debtors’ ability to utilize the Tax Attributes and would be



                                                  23
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5     Filed 07/08/20    Page 24 of 110




counterproductive to the Debtors’ objectives in seeking the relief requested herein. Accordingly,

the Debtors request that the Stock Procedures proposed herein be approved on an interim basis and

that a hearing be scheduled to consider entry of the Proposed Final Order.

                                        Reservation of Rights

                    39.   Nothing contained herein is intended to be or shall be construed as (i) an

admission as to the validity of any claim against the Debtors; (ii) an agreement or obligation to

pay any claims; (iii) a waiver of any claims or causes of action that may exist against any creditor

or interest holder; (iv) a waiver of the Debtors’ or any appropriate party in interest’s rights to

dispute any claim; or (v) an approval, assumption, or rejection of any agreement, contract,

program, policy, or lease under section 365 of the Bankruptcy Code.

                          Debtors Have Satisfied Bankruptcy Rule 6003(b)

                    40.   Rule 6003(b) of the Bankruptcy Rules provides that, to the extent relief is

necessary to avoid immediate and irreparable harm, a Bankruptcy Court may issue an order

granting “a motion to use, sell, lease, or otherwise incur an obligation regarding property of the

estate, including a motion to pay all or part of a claim that arose before the filing of the petition”

before 21 days after filing of the petition. Fed. R. Bankr. P. 6003(b). The Debtors respectfully

submit that Bankruptcy Rule 6003 does not apply to the relief requested herein because the Debtors

are not, by this Motion, seeking to use, sell, or lease property of their estates. See Fed. Bankr. R.

P. 6004 Advisory Comm.’s note to 2011 amend. (“[T]he rule does not prohibit the court from

entering orders in the first 21 days of the case that may relate to the motion and applications set

out in (a), (b), and (c) of Bankruptcy Rule 6003; it is only prohibited from granting the relief

requested by those motions or applications” (emphasis added)). Notwithstanding the foregoing,

even if the Court were to find that Bankruptcy Rule 6003 applied to this Motion, the relief



                                                   24
RLF1 23678768v.1
                   Case 20-11785-CSS       Doc 5    Filed 07/08/20     Page 25 of 110




requested herein is necessary to avoid immediate and irreparable harm and, therefore, Bankruptcy

Rule 6003 is satisfied.

                    41.   As discussed herein, the Tax Attributes are a valuable asset of the Debtors’

estates. In addition, once a Tax Attribute is limited under section 382 of the Tax Code, its use is

limited forever. Absent granting the relief requested herein on an interim basis, at the outset of

these chapter 11 cases, the Debtors may be irreparably harmed by any equity trading that occurs

prior to the Court’s entry of an order granting this Motion on a final basis. By this Motion, the

Debtors seek to implement Procedures that would protect against such irreparable harm.

Accordingly, to the extent that Bankruptcy Rule 6003 applies to the relief requested herein, it does

not require the Court to wait twenty-one (21) days before entering the Proposed Interim Order.

                                                 Notice

                    42.   Notice of this Motion will be provided to (i) the Office of the United States

Trustee for the District of Delaware; (ii) the holders of the thirty (30) largest unsecured claims

against the Debtors on a consolidated basis; (iii) counsel to the DIP Agent, Fried, Frank, Harris,

Shriver & Jacobson LLP, One New York Plaza, New York, NY 10004 (Attn: Gary Kaplan, Esq.);

(iv) counsel to the Prepetition ABL Agent, Choate, Hall & Stewart LLP, Two International Place,

Boston, MA 02110 (Attn: Kevin Simard, Esq. and Jonathan Marshall, Esq.); (v) counsel to the

Prepetition Term Loan Agent, Morgan, Lewis & Bockius LLP, One Federal Street, Boston, MA

02110 (Attn: Julia Frost-Davies, Esq.); (vi) the Internal Revenue Service; (vii) the United States

Attorney’s Office for the District of Delaware; (viii) the Securities and Exchange Commission;

(ix) any party that has requested notice pursuant to Bankruptcy Rule 2002; and (x) all holders of

more than four-percent (4%) of the Common Stock (collectively, the “Notice Parties”). As this

Motion is seeking “first day” relief, the Debtors will serve copies of this Motion and any order

entered in respect of the Motion as required by Local Rule 9013-1(m). The Debtors respectfully

                                                   25
RLF1 23678768v.1
                   Case 20-11785-CSS    Doc 5     Filed 07/08/20    Page 26 of 110




submit that no further notice is required. No previous request for the relief sought herein has been

made by the Debtors to this or any other court.




                            [Remainder of page intentionally left blank]




                                                  26
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5    Filed 07/08/20    Page 27 of 110




                    WHEREFORE the Debtors respectfully request entry of the Proposed Orders

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.

Dated: July 8, 2020
       Wilmington, Delaware

                                       /s/ Zachary I. Shapiro
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       Mark D. Collins (No. 2981)
                                       Zachary I. Shapiro (No. 5103)
                                       One Rodney Square
                                       920 N. King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail:         collins@rlf.com
                                                       shapiro@rlf.com

                                       -and-

                                       WEIL, GOTSHAL & MANGES LLP
                                       Garrett A. Fail (pro hac vice admission pending)
                                       David J. Cohen (pro hac vice admission pending)
                                       767 Fifth Avenue
                                       New York, New York 10153
                                       Telephone: (212) 310-8000
                                       Facsimile: (212) 310-8007
                                       E-mail:         garrett.fail@weil.com
                                                       davidj.cohen@weil.com

                                       Proposed Attorneys for Debtors
                                       and Debtors in Possession




                                                 27
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20   Page 28 of 110




                                          Exhibit A

                                   Proposed Interim Order




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20         Page 29 of 110




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                              INTERIM ORDER
                  ESTABLISHING NOTIFICATION PROCEDURES
           AND APPROVING RESTRICTIONS ON CERTAIN TRANSFERS OF
                   INTERESTS IN AND CLAIMS AGAINST THE
         DEBTORS AND CERTAIN WORTHLESS STOCK DEDUCTION CLAIMS

                    Upon the motion, dated July 8, 2020 (the “Motion”) 2 of Brooks Brothers Group,

Inc. and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter

11 cases (collectively, the “Debtors”), pursuant to sections 105(a) and 362 of title 11 of the United

States Code (the “Bankruptcy Code”) for entry of orders authorizing the Debtors to establish

procedures to protect the potential value of the Debtors’ net operating loss carryforwards and other

tax benefits (collectively, the “Tax Attributes”), all as more fully set forth in the Motion; and this

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Motion.




RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5     Filed 07/08/20      Page 30 of 110




District Court for the District of Delaware, dated February 29, 2012; and consideration of the

Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice

of the Motion having been provided to the Notice Parties; and such notice having been adequate

and appropriate under the circumstances, and it appearing that no other or further notice need be

provided; and the Court having held a hearing to consider the interim relief requested in the Motion

(the “Hearing”); and upon the Motion, the First Day Declaration filed contemporaneously with

the Motion, and the record of the Hearing; and the Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and it

appearing that the relief requested in the Motion is necessary to avoid immediate and irreparable

harm to the Debtors and their estates, as contemplated by Bankruptcy Rule 6003, and is in the best

interests of the Debtors, their estates, their creditors, and all parties in interest; and upon all of the

proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor,

                    IT IS HEREBY ORDERED THAT:

                    1.   The Motion is granted on an interim basis to the extent set forth herein.

                    2.   The provisions of this Interim Order shall be effective as of the Petition

Date.

                    3.   The Debtors’ Tax Attributes are property of the Debtors’ estates and are

protected by section 362(a) of the Bankruptcy Code.

                    4.   The restrictions, notification requirements, and other procedures annexed

hereto as Exhibit 1 (the “Stock Procedures”) are hereby approved and shall apply to all trading

and transfers in the beneficial ownership of, and claiming a Worthless Stock Deduction with


                                                    2
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5     Filed 07/08/20      Page 31 of 110




respect to, Common Stock (including directly and indirectly, and including Options to acquire

beneficial ownership of Common Stock), as provided therein; provided, that, the Debtors may, in

their sole discretion, waive in writing, any and all restrictions, stays, and notification procedures

set forth in the Stock Procedures.

                    5.   Until further order of this Court to the contrary, any acquisition, disposition,

or trading in the beneficial ownership of, or claiming a Worthless Stock Deduction with respect to

its beneficial ownership of, Common Stock (including directly and indirectly, and including

Options to acquire beneficial ownership of Common Stock) in violation of the Stock Procedures

shall be null and void ab initio pursuant to this Court’s equitable powers under section 105(a) of

the Bankruptcy Code and as an act in violation of the automatic stay under section 362 of the

Bankruptcy Code (other than, for the avoidance of doubt, the Disregarded Transfer Notice).

                    6.   Any person or Entity that acquires, disposes of, or trades in the beneficial

ownership of Common Stock (including directly and indirectly, and including Options to acquire

beneficial ownership of Common Stock) in violation of this Interim Order or the Stock Procedures

or that otherwise fails to comply with their requirements, including with respect to claiming a

Worthless Stock Deduction, shall be subject to such sanctions as this Court may consider

appropriate pursuant to this Court’s equitable power under section 105(a) of the Bankruptcy Code.

                    7.   The notices substantially in the forms annexed hereto as Exhibit 2,

Exhibit 3, Exhibit 4 and Exhibit 5 are hereby approved.

                    8.   Within five (5) business days of the entry of this Interim Order (or as soon

as practicable thereafter), the Debtors shall send the notice of this Interim Order (the “Notice of

Interim Order”) substantially in the form annexed hereto as Exhibit 6 to (i) all parties that were

served with notice of the Motion; and (ii) all registered holders of the Debtors’ debt and/or equity


                                                    3
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5     Filed 07/08/20    Page 32 of 110




securities. In addition, as soon as practicable after the entry of the Interim Order, the Debtors will

publish the Notice of Interim Order once in the national edition of The New York Times. In

addition, the Debtors will post the Stock Procedures to the website established by Prime Clerk

LLC for these chapter 11 cases (which website address shall be identified in the Notice of Interim

Order), such notice being reasonably calculated to provide notice to all parties that may be affected

by the Stock Procedures, whether known or unknown, and no further notice of the Stock

Procedures shall be necessary.

                    9.    Nothing herein shall preclude any person or Entity desirous of acquiring or

transferring any beneficial ownership in, or claiming a Worthless Stock Deduction with respect to

its beneficial ownership of, Common Stock (including directly or indirectly, and including Options

to acquire beneficial ownership of Common Stock) from requesting relief from this Interim Order

from this Court, subject to the Debtors’ rights to oppose such relief.

                    10.   Notice of the Motion as provided therein shall be deemed good and

sufficient notice of the Motion.

                    11.   The relief granted in this Interim Order is intended solely to permit the

Debtors to protect, preserve, and maximize the value of their Tax Attributes; accordingly, other

than to the extent that this Interim Order expressly conditions or restricts trading in the beneficial

ownership of, or claiming a Worthless Stock Deduction with respect to its beneficial ownership

of, Common Stock (including Options to acquire beneficial ownership of Common Stock), nothing

in this Interim Order or in the Motion shall, or shall be deemed to, prejudice, impair, or otherwise

alter or affect the rights of any holders of interests in the Debtors, including in connection with the

treatment of any such interests under the Debtors’ chapter 11 plan or any applicable bankruptcy

court order.


                                                   4
RLF1 23678768v.1
                   Case 20-11785-CSS       Doc 5    Filed 07/08/20     Page 33 of 110




                    12.   Nothing contained in the Motion or this Interim Order is intended to be or

shall be construed as (i) an admission as to the validity of any claim against the Debtors, (ii) an

agreement or obligation to pay any claims, (iii) a waiver of any claims or causes of action that may

exist against any creditor or interest holder, (iv) a waiver of the Debtors’ or any appropriate party

in interest’s rights to dispute any claim, or (v) an approval, assumption, or rejection of any

agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code.

                    13.   Notwithstanding entry of this Interim Order, nothing herein shall create, nor

is intended to create, any rights in favor of or enhance the status of any claim held by any party.

                    14.   The requirements set forth in this Interim Order are in addition to the

requirements of applicable securities, corporate and other laws and do not excuse noncompliance

therewith.

                    15.   Under the circumstances of these chapter 11 cases, notice of the Motion is

adequate under Bankruptcy Rule 6004(a).

                    16.   Notwithstanding Bankruptcy Rule 6004(h), this Interim Order shall be

immediately effective and enforceable upon its entry.

                    17.   A hearing to consider entry of an order granting the relief requested in the

Motion on a final basis shall be held on ____________, 2020, at _____ (prevailing Eastern Time)

and any objections or responses to the Motion shall be in writing, filed with the Court, and served

by no later than ____________, 2020, at 4:00 p.m. (prevailing Eastern Time) upon the following

parties: (i) the proposed attorneys for the Debtors, (a) Weil, Gotshal & Manges LLP, 767 Fifth

Avenue, New York, New York 10153 (Attn: Garrett A. Fail, Esq. (Garrett.Fail@weil.com) and

David J. Cohen, Esq. (DavidJ.Cohen@weil.com)); and (b) Richards, Layton & Finger, P.A., One

Rodney Square, 920 N. King Street, Wilmington, Delaware 19801 (Attn: Mark D. Collins, Esq.


                                                    5
RLF1 23678768v.1
                   Case 20-11785-CSS       Doc 5    Filed 07/08/20     Page 34 of 110




(Collins@rlf.com) and Zachary I. Shapiro, Esq. (Shapiro@rlf.com)).

                    18.   The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Interim Order.

                    19.   The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Interim Order.


Dated:                            , 2020
         Wilmington, Delaware


                                                 UNITED STATES BANKRUPTCY JUDGE




                                                    6
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20     Page 35 of 110




                                 Exhibit 1 to the Interim Order


                                       Stock Procedures




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20         Page 36 of 110




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                   NOTICES, RESTRICTIONS, AND
          OTHER PROCEDURES REGARDING OWNERSHIP AND
        TRANSFERS OF INTERESTS IN AND CLAIMS AGAINST THE
DEBTORS AND CLAIMING CERTAIN WORTHLESS STOCK DEDUCTION CLAIMS

TO ALL PERSONS OR ENTITIES THAT BENEFICIALLY OWN EQUITY INTERESTS
IN THE DEBTORS:

         Pursuant to that certain Interim Order Establishing Notification Procedures and Approving

Restrictions on Certain Transfers of Interests in the Debtors and Claiming a Worthless Stock

Deduction (the “Interim Order”) entered by the United States Bankruptcy Court for the District

of Delaware (the “Bankruptcy Court”) on _________, 2020, ECF No. ____, the following

restrictions, notification requirements, and/or other procedures (collectively, the “Stock

Procedures”) apply to all trading and transfers in the beneficial ownership of Common Stock

(including directly and indirectly, and Options to acquire beneficial ownership of Common Stock)




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.




RLF1 23678768v.1
                    Case 20-11785-CSS             Doc 5      Filed 07/08/20        Page 37 of 110




and all claims of Worthless Stock Deductions by a Majority Holder with respect to its beneficial

ownership of Common Stock. 2

A.           Common Stock Restrictions

    (1)      Definitions. For purposes of these Stock Procedures, the following terms have the
             following meanings:

       (a)     “Common Stock” shall mean any common stock issued by Brooks Brothers
Group, Inc. including its Class A Common Stock and its Class B Redeemable Common Stock.

        (b)     “Option” shall mean any contingent purchase, warrant, convertible debt, put, stock
subject to risk of forfeiture, contract to acquire stock, or similar interest regardless of whether it is
contingent, subject to vesting or otherwise not currently exercisable.

        (c)    “Beneficial ownership” of Common Stock and Options to acquire Common Stock
shall be determined in accordance with section 382 of the title 26 of the United States Code
(the “Tax Code”), the regulations promulgated by the U.S. Department of the Treasury under the
Tax Code (the “Treasury Regulations”), rulings issued by the Internal Revenue Service
(the “IRS”), and the rules described herein, and thus shall include, without limitation, (i) direct
and indirect ownership, determined without regard to any rule that treats stock of an entity as to
which the constructive ownership rules apply as no longer owned by that entity (e.g., a holding
company would be considered to beneficially own all stock owned or acquired by its subsidiaries),
(ii) ownership by a holder’s family members, (iii) ownership by any group of persons acting
pursuant to a formal or informal understanding among themselves to make a coordinated
acquisition of stock, and (iv) to the extent set forth in Treasury Regulations section 1.382-4, the
ownership of an Option to acquire beneficial ownership of Common Stock.

       (d)    “Entity” shall mean any “entity” as such term is defined in Treasury Regulations
section 1.382-3(a), including a group of persons who have a formal or informal understanding
among themselves to make a coordinated acquisition of stock.

       (e)    “Majority Holder” shall mean (i) any person that beneficially owns at least
798,742 shares of Common Stock (representing approximately 47.5% of all issued and outstanding
shares of Common Stock as of the Petition Date) or (ii) would be a “50-percent shareholder”
(within the meaning of section 382(g)(4)(D) of the Tax Code) of Common Stock if such person
claimed a Worthless Stock Deduction at any time on or after the Petition Date.




2
          Capitalized terms used, but not otherwise defined, herein shall have the same meanings ascribed to such terms
          in the Interim Order.
                                                             2
RLF1 23678768v.1
                    Case 20-11785-CSS            Doc 5      Filed 07/08/20        Page 38 of 110




       (f)    “Substantial Holder” shall mean any Entity or person that beneficially owns at
            3
least 79,874 shares of Common Stock (representing approximately 4.75% of all issued and
outstanding shares of Common Stock as of the Petition Date).

             (g)      “Treasury Regulations” means the regulations promulgated under the Tax Code.

        (h)     “Worthless Stock Deduction” shall mean any claim (for U.S. federal income tax
reporting purposes) of a worthlessness deduction under section 165 of the Tax Code with respect
to the beneficial ownership of Common Stock.

    (2)      Notice of Substantial Ownership. Any person or Entity that beneficially owns, at any time
             on or after the Petition Date, Common Stock in an amount sufficient to qualify such person
             or Entity as a Substantial Holder shall file with the Bankruptcy Court, and serve upon (i)
             the Debtors, 346 Madison Avenue, New York, New York 10017 (Attn: Rachel Barnett,
             Esq.); (ii) proposed attorneys for the Debtors, (x) Weil, Gotshal & Manges LLP, 767 Fifth
             Avenue, New York, New York 10153 (Attn: Garrett A. Fail, Esq. (Garrett.Fail@weil.com)
             and David J. Cohen, Esq. (DavidJ.Cohen@weil.com)); and (y) Richards, Layton & Finger,
             P.A., One Rodney Square, 920 North King Street, Wilmington, DE 19801 (Attn: Mark D.
             Collins, Esq. (Collins@rlf.com) and Zachary I. Shapiro, Esq. (Shapiro@rlf.com)); and (iii)
             attorneys for any statutory committee of unsecured creditors appointed in this case;
             (collectively, the “Disclosure Parties”) a notice of such person’s or Entity’s substantial
             ownership (a “Substantial Stock Ownership Notice”), in substantially the form annexed
             to the Interim Order as Exhibit 2, which describes specifically and in detail such person’s
             or Entity’s beneficial ownership of Common Stock, on or before the date that is the later
             of (x) twenty (20) calendar days after the entry of the order granting the requested relief or
             (y) ten (10) business days after such person or Entity qualifies as a Substantial Holder. At
             the election of the Substantial Holder, the Substantial Stock Ownership Notice to be filed
             with the Bankruptcy Court (but not the Substantial Stock Ownership Notice that is served
             upon the Disclosure Parties) may be redacted to exclude the Substantial Holder’s taxpayer
             identification number and the amount of Common Stock that the Substantial Holder
             beneficially owns.

    (3)      Acquisition of Common Stock. At least twenty (20) business days prior to the proposed
             date of any transfer in the beneficial ownership of Common Stock (including directly and
             indirectly, and including the grant or other acquisition of Options to acquire beneficial
             ownership of Common Stock) or exercise of any Option to acquire beneficial ownership
             of Common Stock that would result in an increase in the amount of Common Stock
             beneficially owned by any person or Entity that currently is or, as a result of the proposed
             transaction, would be a Substantial Holder (a “Proposed Acquisition Transaction”), such
             person, Entity, or Substantial Holder (a “Proposed Transferee”) shall file with the
             Bankruptcy Court and serve upon the Disclosure Parties a notice of such Proposed
             Transferee’s intent to purchase, acquire, or otherwise accumulate Common Stock
             (an “Acquisition Notice”), in substantially the form annexed to the Interim Order as
3
          Per the Consolidated Statements of Operations for the fiscal years ended August 3, 2019 and August 4, 2018,
          there are 1,533,538 shares of Class A Common Stock issued and outstanding and 148,025 shares of Class B
          Redeemable Common Stock issued and outstanding (for a total of 1,681,563 million shares of common stock
          issued and outstanding).
                                                            3
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5    Filed 07/08/20     Page 39 of 110




         Exhibit 3, which describes specifically and in detail the Proposed Acquisition Transaction.
         At the election of the Proposed Transferee, the Acquisition Notice to be filed with the
         Bankruptcy Court (but not the Acquisition Notice that is served upon the Disclosure
         Parties) may be redacted to exclude the Proposed Transferee’s taxpayer identification
         number and the amount of Common Stock that the Proposed Transferee beneficially owns.

 (4)     Disposition of Common Stock. At least twenty (20) business days prior to the proposed
         date of any transfer or other disposition in the beneficial ownership of Common Stock
         (including directly and indirectly, and including Options to acquire beneficial ownership
         of Common Stock) that would result in either a decrease in the amount of Common Stock
         beneficially owned by a Substantial Holder or a person or Entity ceasing to be a Substantial
         Holder (a “Proposed Disposition Transaction” and, together with a Proposed Acquisition
         Transaction, a “Proposed Transaction”), such selling or decreasing person or Entity or
         Substantial Holder (a “Proposed Transferor”) shall file with the Bankruptcy Court and
         serve upon the Disclosure Parties a notice of such Proposed Transferor’s intent to sell,
         trade, or otherwise transfer its beneficial ownership of Common Stock (a “Disposition
         Notice” and, together with an Acquisition Notice, a “Trading Notice”), in substantially
         the form annexed to the Interim Order as Exhibit 4, which describes specifically and in
         detail the Proposed Disposition Transaction. At the election of the Proposed Transferor,
         the Disposition Notice to be filed with the Bankruptcy Court (but not the Disposition
         Notice that is served upon the Disclosure Parties) may be redacted to exclude the Proposed
         Transferor’s taxpayer identification number and the amount of Common Stock that the
         Proposed Transferor beneficially owns.

 (5)     Certain Pre-Approval Exceptions. For the avoidance of doubt, a pre-transfer Trading
         Notice is not required to be filed in connection with a transfer of beneficial ownership of
         Common Stock (i) from a person to an entity that is disregarded for U.S. federal income
         tax purposes as being separate from the person (a “Disregarded Entity”), or from such
         Disregarded Entity to such person; (ii) from a person to a trust whose assets are treated as
         being solely owned by such person for U.S. federal income tax purposes (a “Grantor
         Trust”), or from such Grantor Trust to such person; (iii) from a Disregarded Entity to any
         one or more other Disregarded Entities or Grantor Trusts if the same person is treated as
         the owner or taxpayer with respect to all of the assets of such Disregarded Entities or
         Grantor Trusts for U.S. federal income tax purposes; and (iv) from a Grantor Trust to any
         one or more other Grantor Trusts or Disregarded Entities if the same person is treated as
         the owner or taxpayer with respect to all of the assets of such Grantor Trusts and
         Disregarded Entities for U.S. federal income tax purposes. However, in the event of any
         such transfer for which a Trading Notice would otherwise have been required if the
         Disregarded Entities or Grantor Trusts involved had not been so disregarded for U.S.
         federal income tax purposes, that transferor or transferee shall no more than twenty (20)
         business days after the date of transfer serve upon the Disclosure Parties a notice
         substantially similar to the equivalent Trading Notice (a “Disregarded Transfer Notice”);
         however, absent gross negligence or reckless or intentional disregard, the failure to timely
         file such notice shall not be subject to sanctions.

 (6)     Notice of Intent to Claim a Worthless Stock Deduction. At least twenty (20) business days
         before a Majority Holder files any federal income tax return, or any amendment to such a
                                                  4
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5    Filed 07/08/20     Page 40 of 110




         return, claiming a Worthless Stock Deduction for a tax year of the Majority Holder ending
         on or before the effective date of a chapter 11 plan of reorganization for the Debtors, such
         Majority Holder shall file with this Court and serve upon the Disclosure Parties advanced
         written notice of the intended tax deduction (a “Worthless Stock Deduction Notice”), in
         substantially the form annexed to the Interim Order as Exhibit 6. At the election of the
         Majority Holder, the Worthless Stock Deduction Notice to be filed with the Bankruptcy
         Court (but not the Worthless Stock Deduction Notice that is served upon the Disclosure
         Parties) may be redacted to exclude the Majority Holder’s taxpayer identification number.

 (7)     Objection Procedures. The Debtors shall have fifteen (15) business days after the filing of
         a Trading Notice or a Worthless Stock Deduction Notice (the “Objection Period”) to file
         with this Court and serve on a Proposed Transferee or a Proposed Transferor, as the case
         may be, an objection (each, an “Objection”) to any Proposed Transaction described in
         such Trading Notice or any Worthless Stock Deduction described in such Worthless Stock
         Deduction Notice. If the Debtors file an Objection by the expiration of the Objection
         Period (the “Objection Deadline”), then the applicable Proposed Transaction or a
         Worthless Stock Deduction shall not be effective unless approved by a final and
         nonappealable order of this Court. If the Debtors do not file an Objection by the Objection
         Deadline or if the Debtors provide written authorization to the Proposed Transferee or the
         Proposed Transferor, as the case may be, approving the Proposed Transaction or the a
         Worthless Stock Deduction prior to the Objection Deadline, then such Proposed
         Transaction or a Worthless Stock Deduction may proceed solely as specifically described
         in the applicable Trading Notice or a Worthless Stock Deduction Notice. Any further
         Proposed Transaction or a Worthless Stock Deduction must be the subject of an additional
         Trading Notice or a Worthless Stock Deduction Notice and Objection Period.

B.       Noncompliance with the Procedures

Any acquisition, disposition, or trading in the beneficial ownership of, or Worthless Stock
Deduction with respect to, Common Stock (including directly and indirectly, and Options to
acquire beneficial ownership of Common Stock) in violation of the Stock Procedures (other than,
for the avoidance of doubt, the Disregarded Transfer Notice) shall be null and void ab initio
pursuant to the Bankruptcy Court’s equitable powers under section 105(a) of the Bankruptcy Code
and as an act in violation of the automatic stay under section 362 of the Bankruptcy Code.
Furthermore, any person or Entity that acquires, disposes of, or trades in the beneficial ownership
of, or claims a Worthless Stock Deduction with respect to, Common Stock (including directly and
indirectly, and Options to acquire beneficial ownership of Common Stock) in violation of the Stock
Procedures shall be subject to sanctions as provided by law.

C.       Debtors’ Right to Waive

The Debtors may, in their sole discretion waive, in writing, any and all of the foregoing
restrictions, stays, and notification procedures contained in this Notice.




                                                  5
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20   Page 41 of 110




Dated:       Wilmington, Delaware                  BY ORDER OF THE COURT
             _____________, 2020




                                               6
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20     Page 42 of 110




                                 Exhibit 2 to the Interim Order

                             Notice of Substantial Stock Ownership




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20         Page 43 of 110




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                           NOTICE OF SUBSTANTIAL STOCK OWNERSHIP

                        PLEASE TAKE NOTICE that, pursuant to that certain Interim Order
Establishing Notification Procedures and Approving Restrictions on Certain Transfers of Interests
in the Debtors and Claiming a Worthless Stock Deduction of the United States Bankruptcy Court
for the District of Delaware, dated [________], 2020, ECF No. [__] (with all exhibits thereto, the
“Interim Order”), [Name of Filer] (the “Filer”) hereby provides notice that, as of the date hereof,
the Filer beneficially owns (including directly and indirectly):

                    (i)    __________ shares of Common Stock, 2 and/or

                    (ii)   Options to acquire (directly or indirectly) __________ shares of Common
                           Stock.

                       PLEASE TAKE FURTHER NOTICE that the taxpayer identification
number of the Filer is ______________.

                      PLEASE TAKE FURTHER NOTICE that the following table sets forth
the following information:

                For Common Stock and/or Options to acquire beneficial ownership of Common
Stock that are owned directly by the Filer, the table sets forth (a) the number of shares of Common
Stock and/or the number of shares underlying Options beneficially owned by such Filer and (b)


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
     Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof),
     shall have the meanings ascribed to them in Exhibit 1 to the Interim Order.




RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5     Filed 07/08/20     Page 44 of 110




the date(s) on which such shares and/or Options were acquired (categorized by class, as
applicable).

                In the case of Common Stock and/or Options to acquire beneficial ownership of
Common Stock that are not owned directly by the Filer but are nonetheless beneficially owned by
the Filer, the table sets forth (a) the name(s) of each record or legal owner of such shares of
Common Stock and/or Options to acquire shares of Common Stock that are beneficially owned by
the Filer, (b) the number of shares of Common Stock and/or the number of shares of Common
Stock underlying Options beneficially owned by such Filer, and (c) the date(s) on which such
Common Stock and/or Options were acquired (categorized by class, as applicable).

         Class              Name of          Shares              Shares       Date(s) Acquired
                            Owner          Beneficially        Underlying
                                             Owned              Options
                                                               Beneficially
                                                                 Owned
   Common Stock

                              (Attach additional pages if necessary.)

                [[IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).]

                                             Respectfully submitted,


                                             [Name of Filer]

                                             By:
                                             Name:

                                             Address:


                                             Telephone:
                                             Facsimile:
                                             Date: _________________________




                                                2
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20     Page 45 of 110




                                 Exhibit 3 to the Interim Order

       Notice of Intent to Purchase, Acquire, or Otherwise Accumulate Common Stock




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20         Page 46 of 110




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                        NOTICE OF INTENT TO PURCHASE,
              ACQUIRE, OR OTHERWISE ACCUMULATE COMMON STOCK

                        PLEASE TAKE NOTICE that, pursuant to that certain Interim Order
Establishing Notification Procedures and Approving Restrictions on Certain Transfers of Interests
in the Debtors and Claiming a Worthless Stock Deduction of the United States Bankruptcy Court
for the District of Delaware, dated [________], 2020, ECF No. [__] (with all exhibits thereto, the
“Interim Order”), [Name of Filer] (the “Filer”) hereby provides notice of (i) its intention to
purchase, acquire, or otherwise accumulate beneficial ownership (including directly and
indirectly) of one or more shares of Common Stock 2 and/or Options to acquire beneficial
ownership of Common Stock and/or (ii) a proposed purchase or acquisition in the beneficial
ownership of Common Stock and/or Options to acquire beneficial ownership of Common Stock
that would result in an increase in the number of shares of Common Stock and/or the number of
shares of Common Stock underlying Options that are beneficially owned by the Filer (any
proposed transaction described in clauses (i) or (ii), a “Proposed Transfer”).

                      PLEASE TAKE FURTHER NOTICE that the following table sets forth
the following information:

               1. If the Proposed Transfer involves the purchase or acquisition by the Filer of
beneficial ownership of Common Stock and/or Options to acquire beneficial ownership of
Common Stock, the table sets forth (a) the number of shares of Common Stock and/or the number
of shares of Common Stock underlying Options proposed to be purchased or acquired and (b) the
date(s) of such Proposed Transfer (categorized by class, as applicable).

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
     Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof),
     shall have the meanings ascribed to them in Exhibit 1 to the Interim Order.




RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5   Filed 07/08/20      Page 47 of 110




               2. If the Proposed Transfer involves the purchase or acquisition in the beneficial
ownership of Common Stock and/or Options to acquire beneficial ownership of Common Stock
by a person or Entity other than the Filer, but the Proposed Transfer nonetheless would increase
the number of shares of Common Stock and/or the number of shares of Common Stock underlying
Options that are beneficially owned by the Filer, the table sets forth (a) the name(s) of each such
person or Entity that proposes to purchase or acquire such shares of Common Stock and/or
Options, (b) the number of shares of Common Stock and/or the number of shares of Common
Stock underlying Options proposed to be purchased or acquired (directly or indirectly), and (c) the
date(s) of such Proposed Transfer (categorized by class, as applicable).

         Class            Name of      Shares to be            Shares Underlying         Date(s) of
                         Purchaser     Purchased or              Options to be           Proposed
                             or      Acquired (Directly      Purchased or Acquired       Transfer
                          Acquirer     or Indirectly)        (Directly or Indirectly)
  Common Stock

                               (Attach additional page if necessary.)

                         PLEASE TAKE FURTHER NOTICE that the following table
summarizes the Filer’s beneficial ownership of Common Stock and/or Options to acquire
beneficial ownership of Common Stock assuming that the Proposed Transfer is approved and
consummated as described above. The table sets forth, as of immediately following the
consummation of the Proposed Transfer, the number of shares of Common Stock and/or the
number of shares of Common Stock underlying Options (a) that would be owned directly by the
Filer and, (b) in the case of any beneficial ownership by the Filer of Common Stock and/or Options
that would be owned by another person or Entity as record or legal owner, the name(s) of each
prospective record or legal owner and the number of shares of Common Stock and/or the number
of shares of Common Stock underlying Options that would be owned by each such record or legal
owner (categorized by class, as applicable):

          Class                 Name of            Shares to Be Owned        Shares Underlying
                                Owner                                       Options to Be Owned

    Common Stock

                               (Attach additional page if necessary.)

                        PLEASE TAKE FURTHER NOTICE that if the Proposed Transfer
involves a purchase or acquisition of beneficial ownership of Common Stock and/or Options to
acquire beneficial ownership of Common Stock by the Filer and such Proposed Transfer would
result in (a) an increase in the beneficial ownership of Common Stock and/or Options to acquire
beneficial ownership of Common Stock by a person or Entity (other than the Filer) that currently
is a Substantial Holder or (b) a person or Entity (other than the Filer) becoming a Substantial
Holder, the following table sets forth (i) the name of each such person or Entity, (ii) the number
of shares of Common Stock and/or the number of shares of Common Stock underlying Options
that are beneficially owned by such person or Entity currently (i.e., prior to the Proposed Transfer),
and (iii) the number of shares of Common Stock and/or the number of shares of Common Stock

                                                  2
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5     Filed 07/08/20    Page 48 of 110




underlying Options that would be beneficially owned by such person or Entity immediately
following the Proposed Transfer (categorized by class, as applicable).

     Class           Name of     Shares Owned          Shares           Shares          Shares
                    Beneficial     Currently       to Be Owned       Underlying      Underlying
                     Owner        (Directly or       Following         Options      Options to Be
                                  Indirectly))        Proposed          Owned           Owned
                                                      Transfer        Currently       Following
                                                    (Directly or     (Directly or      Proposed
                                                     Indirectly)      Indirectly)      Transfer
                                                                                     (Directly or
                                                                                      Indirectly)
  Common
   Stock

                                 (Attach additional page if necessary.)

                       PLEASE TAKE FURTHER NOTICE that the taxpayer identification
number of the Filer is ______________.

                         PLEASE TAKE FURTHER NOTICE that, under penalty of perjury, the
Filer hereby declares that it has examined this Notice and the accompanying attachments (if any),
and, to the best of its knowledge and belief, this Notice and any attachments which purport to be
part of this Notice are true, correct, and complete.

                [[IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).]

                                                 Respectfully submitted,


                                                 [Name of Filer]

                                                 By:
                                                 Name:

                                                 Address:


                                                 Telephone:
                                                 Facsimile:


                                                 Date: _____________________




                                                    3
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20     Page 49 of 110




                                 Exhibit 4 to the Interim Order

              Notice of Intent to Sell, Trade, or Otherwise Transfer Common Stock




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20         Page 50 of 110




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                           NOTICE OF INTENT TO SELL, TRADE,
                        OR OTHERWISE TRANSFER COMMON STOCK

                        PLEASE TAKE NOTICE that, pursuant to that certain Interim Order
Establishing Notification Procedures and Approving Restrictions on Certain Transfers of Interests
in the Debtors and Claiming a Worthless Stock Deduction of the United States Bankruptcy Court
for the District of Delaware, dated [________], 2020, ECF No. [__] (with all exhibits thereto, the
“Interim Order”), [Name of Filer] (the “Filer”) hereby provides notice of (i) its intention to sell,
trade, or otherwise transfer or dispose of beneficial ownership (including directly and indirectly)
of one or more shares of Common Stock 2 and/or Options to acquire beneficial ownership of
Common Stock and/or (ii) a proposed sale, transfer, or disposition in the beneficial ownership of
Common Stock and/or Options to acquire beneficial ownership of Common Stock that would
result in a decrease in the number of shares of Common Stock and/or the number of shares of
Common Stock underlying Options to acquire Common Stock that are beneficially owned by the
Filer (any proposed transaction described in clauses (i) or (ii), a “Proposed Transfer”).

                      PLEASE TAKE FURTHER NOTICE that the following table sets forth
the following information:

               1. If the Proposed Transfer involves the sale, transfer, or disposition by the Filer
of beneficial ownership of Common Stock and/or Options to acquire beneficial ownership of
Common Stock, the table sets forth (a) the number of shares of Common Stock and/or the number
of shares of Common Stock underlying Options proposed to be sold, transferred, or disposed of
and (b) the date(s) of such Proposed Transfer (categorized by class, as applicable).

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
     Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof),
     shall have the meanings ascribed to them in Exhibit 1 to the Interim Order.




RLF1 23678768v.1
                   Case 20-11785-CSS         Doc 5    Filed 07/08/20     Page 51 of 110




                2. If the Proposed Transfer involves the sale, transfer or disposition in the
beneficial ownership of Common Stock and/or Options to acquire beneficial ownership of
Common Stock by a person or Entity other than the Filer, but the Proposed Transfer nonetheless
would decrease the number of shares of Common Stock and/or the number of shares of Common
Stock underlying Options that are beneficially owned by the Filer, the table sets forth (a) the
name(s) of each such person or Entity that proposes to sell, transfer, or dispose of such Common
Stock and/or Options; (b) the number of shares of Common Stock and/or the number of shares of
Common Stock underlying Options proposed to be so sold, transferred, or disposed of (directly or
indirectly); and (c) the date(s) of such Proposed Transfer (categorized by class, as applicable).

      Class             Name of           Shares to Be Sold,        Shares Underlying       Date(s) of
                       Transferor           Transferred, or         Options to Be Sold,     Proposed
                                         Disposed Of (Directly        Transferred, or       Transfer
                                             or Indirectly)        Disposed Of (Directly
                                                                       or Indirectly)
    Common
     Stock

                                    (Attach additional page if necessary.)

                         PLEASE TAKE FURTHER NOTICE that the following table
summarizes the Filer’s beneficial ownership of Common Stock and/or Options to acquire
beneficial ownership of Common Stock assuming that the Proposed Transfer is approved and
consummated as described above. The table sets forth, as of immediately following the
consummation of the Proposed Transfer, the number of shares of Common Stock and/or the
number of shares of Common Stock underlying Options (a) that would be owned directly by the
Filer and, (b) in the case of any beneficial ownership by the Filer of Common Stock and/or Options
that would be owned by another person or Entity as record or legal owner, the name(s) of each
prospective record or legal owner and the number of shares of Common Stock and/or the number
of shares of Common Stock underlying Options that would be owned by each such record or legal
owner (categorized by class, as applicable):

        Class               Name of              Shares to Be Owned          Shares Underlying Options
                            Owner                                                   to Be Owned
  Common Stock

                                    (Attach additional page if necessary.)

                        PLEASE TAKE FURTHER NOTICE that if the Proposed Transfer
involves a sale, transfer, or disposition of beneficial ownership of Common Stock and/or Options
to acquire beneficial ownership of Common Stock by the Filer and such Proposed Transfer would
result in (a) a decrease in the beneficial ownership of Common Stock and/or Options to acquire
beneficial ownership of Common Stock by a person or Entity (other than the Filer) that currently
is a Substantial Holder or (b) a person or Entity (other than the Filer) becoming a Substantial
Holder, the following table sets forth (i) the name of each such person or Entity, (ii) the number
of shares of Common Stock and/or the number of shares of Common Stock underlying Options
that are beneficially owned by such person or Entity currently (i.e., prior to the Proposed Transfer),

                                                      2
RLF1 23678768v.1
                   Case 20-11785-CSS       Doc 5    Filed 07/08/20     Page 52 of 110




and (iii) the number of shares of Common Stock and/or the number of shares of Common Stock
underlying Options that would be beneficially owned by such person or Entity immediately
following the Proposed Transfer (categorized by class, as applicable).

     Class           Name of        Shares      Shares to Be        Shares            Shares
                    Beneficial      Owned          Owned         Underlying        Underlying
                     Owner        Currently      Following      Options Owned     Options to Be
                                 (Directly or     Proposed        Currently           Owned
                                  Indirectly)     Transfer       (Directly or       Following
                                                (Directly or      Indirectly)        Proposed
                                                 Indirectly)                         Transfer
                                                                                   (Directly or
                                                                                    Indirectly)
   Common
    Stock

                                  (Attach additional page if necessary.)

                       PLEASE TAKE FURTHER NOTICE that the taxpayer identification
number of the Filer is ______________.

                         PLEASE TAKE FURTHER NOTICE that, under penalty of perjury, the
Filer hereby declares that it has examined this Notice and the accompanying attachments (if any),
and, to the best of its knowledge and belief, this Notice and any attachments which purport to be
part of this Notice are true, correct, and complete.

               [[IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).]

                                                 Respectfully submitted,


                                                 [Name of Filer]

                                                 By:
                                                 Name:

                                                 Address:


                                                 Telephone:
                                                 Facsimile:


                                                 Date: _____________________




                                                    3
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5   Filed 07/08/20     Page 53 of 110




                                   Exhibit 5 to the Interim Order

                     Declaration of Intent to Claim a Worthless Stock Deduction




RLF1 23678768V.1
                   Case 20-11785-CSS             Doc 5      Filed 07/08/20         Page 54 of 110




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :          Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                  Case No. 20– ________
                                                             :
                                               1
                                    Debtors.                 :          (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x

    DECLARATION OF INTENT TO CLAIM A WORTHLESS STOCK DEDUCTION

               PLEASE TAKE NOTICE that, pursuant to that certain Interim Order Establishing
Notification Procedures and Approving Restrictions on Certain Transfers of Interests in the
Debtors and Claiming a Worthless Stock Deduction, dated [________], 2020, Docket No. [__]
(with all exhibits thereto, the “Interim Order”), [Name of Filer] (the “Filer”) hereby provides
notice of its intention to claim a Worthless Stock Deduction 2 with respect to its beneficial
ownership of Common Stock (a “Proposed Deduction”).

                 PLEASE TAKE FURTHER NOTICE that, if applicable, on ________ __, 2020,
the Filer filed a Declaration of Status as a Majority Holder with this Court.

             PLEASE TAKE FURTHER NOTICE that the Filer currently beneficially owns ___
shares of Common Stock.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Proposed Deduction,
the Filer proposes to claim a Worthless Stock Deduction with respect to its beneficial ownership
of ___ shares of Common Stock. If the Proposed Deduction is permitted to occur, the Filer will
be treated as having acquired beneficial ownership of ___ shares of Common Stock on the first
day of the Filer’s next taxable year and shall be treated as never having owned such Common
Stock during any prior year for the purposes of testing whether an Ownership Change has occurred.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
    Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
    headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
    Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof), shall
    have the meanings ascribed to them in Exhibit 1 to the Interim Order.



RLF1 23678768V.1
                   Case 20-11785-CSS   Doc 5    Filed 07/08/20    Page 55 of 110




                PLEASE TAKE FURTHER NOTICE that the taxpayer identification number of
the Filer is ______________.

                 PLEASE TAKE FURTHER NOTICE that, under penalty of perjury, the Filer
hereby declares that it has examined this Declaration and accompanying attachments (if any), and,
to the best of its knowledge and belief, this Declaration and any attachments which purport to be
part of this Declaration are true, correct, and complete.

               [[IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).]

                                            Respectfully submitted,


                                            [Name of Filer]

                                            By:
                                            Name:

                                            Address:


                                            Telephone:
                                            Facsimile:


                                            Date: _____________________




                                               2
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20   Page 56 of 110




                                  Exhibit 6 to Interim Order

                                   Notice of Interim Order




RLF1 23678768V.1
                   Case 20-11785-CSS        Doc 5      Filed 07/08/20        Page 57 of 110




ATTENTION DIRECT AND INDIRECT HOLDERS OF, AND PROSPECTIVE
HOLDERS OF (I) STOCK ISSUED BY BROOKS BROTHERS GROUP, INC. AND (II)
CERTAIN CLAIMS AGAINST BROOKS BROTHERS GROUP, INC.; BROOKS
BROTHERS FAR EAST LIMITED; BBD HOLDING 1, LLC, BBD HOLDING 2, LLC,
BBDI, LLC, BROOKS BROTHERS INTERNATIONAL, LLC; BROOKS BROTHERS
RESTAURANT,     LLC;    DECONIC    GROUP    LLC;   GOLDEN  FLEECE
MANUFACTURING GROUP, LLC; RBA WHOLESALE, LLC; RETAIL BRAND
ALLIANCE GIFT CARD SERVICES, LLC; AND RETAIL BRAND ALLIANCE OF
PUERTO RICO, INC.; AND 696 WHITE PLAINS ROAD, LLC.

Upon the motion (the “Motion”) of Brooks Brothers Group, Inc., together with Brooks Brothers
Group, Inc.; Brooks Brothers Far East Limited; BBD Holding 1, LLC, BBD Holding 2, LLC,
BBDI, LLC, Brooks Brothers International, LLC; Brooks Brothers Restaurant, LLC; Deconic
Group LLC; Golden Fleece Manufacturing Group, LLC; RBA Wholesale, LLC; Retail Brand
Alliance Gift Card Services, LLC; Retail Brand Alliance of Puerto Rico, Inc.; and 696 White Plains
Road, LLC (the “Debtors”), on ____, 2020, the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”), having jurisdiction over the chapter 11 cases of the
Debtors, captioned as In re Brooks Brothers Group, Inc., No. ____ (__) (the “Chapter 11 Cases”),
entered an interim order establishing procedures with respect to transfers in the beneficial
ownership (including directly or indirectly) of, and claiming a worthless stock deduction with
respect to the beneficial ownership of, common stock of the Debtors (“Common Stock”) and
options to acquire beneficial ownership of Common Stock, and scheduling a hearing on a final
order with respect to such procedures as well as procedures relating to the ownership of claims.

In certain circumstances, the procedures restrict transactions involving, and require notices of the
holdings of and proposed transactions by, any person, group of persons, or entity that either (i) is
a Substantial Holder of the Common Stock or (ii) as a result of such a transaction, would become
a Substantial Holder of the Common Stock or (iii) claims by any Majority Holder of a worthless
stock deduction under section 165 of the Internal Revenue Code with respect to the beneficial
ownership of Common Stock (a “Worthless Stock Deduction”). For purposes of the procedures,
a “Substantial Holder” is any person or entity (within the meaning of applicable regulations
promulgated by the U.S. Department of the Treasury, including certain persons making a
coordinated acquisition of stock) that beneficially owns (including options to acquire and direct or
indirect ownership) at least 79,874 1 shares of Common Stock (representing approximately 4.75%
of all issued and outstanding shares of Common Stock as of the Petition Date), and a “Majority
Holder” is any person that beneficially owns at least 798,742 shares of Common Stock
(representing approximately 47.5% of all issued and outstanding shares of Common Stock as of
the Petition Date) or any person that would be a “50-percent shareholder” (within the meaning of
section 382(g)(4)(D) of the Internal Revenue Code) of Common Stock (as defined in the
Procedures) if such person claimed a Worthless Stock Deduction with respect to such securities.
Any prohibited acquisition or other transfer of, or claim of a Worthless Stock Deduction with
respect to, Common Stock (including options to acquire beneficial ownership of Common Stock)

1
     Per the Consolidated Statements of Operations for the fiscal years ended August 3, 2019 and August 4, 2018,
     there are 1,533,538 shares of Class A Common Stock issued and outstanding and 148,025 shares of Class B
     Redeemable Common Stock issued and outstanding (for a total of 1,681,563 million shares of common stock
     issued and outstanding).



RLF1 23678768V.1
                   Case 20-11785-CSS    Doc 5     Filed 07/08/20     Page 58 of 110




will be null and void ab initio and may lead to contempt, compensatory damages, punitive
damages, or sanctions being imposed by the Bankruptcy Court.

In addition, the Debtors have requested approval of additional procedures as part of the final order
that set forth certain future circumstances under which any person, group of persons, or entity that
has acquired, or as a result of a proposed transaction would acquire, beneficial ownership of a
substantial amount of claims against the Debtors can be required (i) to file notice of their holdings
of such claims and of such proposed transaction, which transaction may be restricted, and (ii) upon
a subsequent order of the Bankruptcy Court, after notice and hearing, to sell, by a specified date
following the confirmation of a chapter 11 plan of the Debtors, all or a portion of any claims
acquired during the Chapter 11 Cases.

The procedures, as approved on an interim basis and as requested on a final basis, are available
on the website of Prime Clerk, the Debtors’ Court-approved claims agent, located at
http://cases.primeclerk.com/brooksbrothers, and on the docket of the Chapter 11 Cases, Docket
No. _____, which can be accessed via PACER at https://www.pacer.gov.

A direct or indirect holder of, or prospective holder of, Common Stock that may be or
become a Substantial Holder, or a direct or indirect holder of, or prospective holder of, a
substantial amount of claims against the Debtors, should consult the procedures.

        PLEASE TAKE NOTICE that the final hearing on the Motion shall be held on
____________, 2020, at _____ (Eastern Time), and any objections or responses to the Motion
shall be in writing, filed with the Court (with a copy delivered to Chambers), and served upon
(i) (x) Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153 (Attn:
Garrett A. Fail, Esq. (Garrett.Fail@weil.com) and David J. Cohen, Esq.
(DavidJ.Cohen@weil.com)); and (y) Richards, Layton & Finger, P.A., One Rodney Square, 920
North King Street, Wilmington, DE 19801 (Attn: Mark D. Collins, Esq. (Collins@rlf.com) and
Zachary I. Shapiro, Esq. (Shapiro@rlf.com)), as proposed attorneys for the Debtors; and (ii) the
Office of the United States Trustee for the District of Delaware; in each case so as to be received
no later than 4:00 p.m. (Eastern Time) on ________, 2020.

        PLEASE TAKE FURTHER NOTICE that the requirements set forth in the procedures
are in addition to the requirements of and applicable securities, corporate, and other laws and do
not excuse non-compliance therewith.


Dated:       Wilmington, Delaware                     BY ORDER OF THE COURT
             ____________, 2020




                                                 2
RLF1 23678768v.1
                   Case 20-11785-CSS    Doc 5   Filed 07/08/20   Page 59 of 110




                                            Exhibit B

                                       Proposed Final Order




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5       Filed 07/08/20        Page 60 of 110




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        : Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                         Case No. 20– ________ ( )
                                                             :
                  Debtors. 1                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ x
                         FINAL ORDER ESTABLISHING NOTIFICATION
             PROCEDURES AND APPROVING RESTRICTIONS ON CERTAIN
                  TRANSFERS OF INTERESTS IN THE DEBTORS, CLAIMS
  AGAINST THE DEBTOR, AND CLAIMING A WORTHLESS STOCK DEDUCTION

                    Upon the motion, dated July 8, 2020 (the “Motion”) 2 of Brooks Brothers Group,

Inc. and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter

11 cases (collectively, the “Debtors”), pursuant to sections 105(a) and 362 of title 11 of the United

States Code (the “Bankruptcy Code”) for entry of orders establishing procedures to protect the

potential value of the Debtors’ net operating loss carryforwards and other tax benefits (collectively,

the “Tax Attributes”), all as more fully set forth in the Motion; and this Court having jurisdiction

to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and

the Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and consideration of the Motion and the requested relief being

a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
    Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
    headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.



RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5     Filed 07/08/20     Page 61 of 110




pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been

provided as required by the Interim Order Establishing Notification Procedures and Approving

Restrictions on Certain Transfers of Interests in the Debtors [ECF No. [●]] (the “Interim Order”);

and such notice having been adequate and appropriate under the circumstances and it appearing

that no other or further notice need be provided; and the Court having held a hearing, if any, to

consider the final relief requested in the Motion (the “Hearing”); and upon the Motion, the First

Day Declaration, the record of the interim hearing, and all other proceedings had before this Court;

and the Court having determined that the legal and factual bases set forth in the Motion establish

just cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor,

                    IT IS HEREBY ORDERED THAT:

                    1.   The Motion is granted on a final basis to the extent set forth herein.

                    2.   The provisions of this Final Order shall be effective as of the Petition Date.

                    3.   The Debtors’ Tax Attributes are property of the Debtors’ estates and are

protected by section 362(a) of the Bankruptcy Code.

                    4.   The restrictions, notification requirements, and other procedures annexed

hereto as Exhibit 1 (the “Procedures”) are hereby approved and shall apply to all trading and

transfers in the beneficial ownership of, and claiming a Worthless Stock Deduction with respect

to, Common Stock (including directly and indirectly, and including Options to acquire beneficial

ownership of Common Stock), and the beneficial ownership of Claims against the Debtors, as

provided therein; provided, that, the Debtors may, in their sole discretion, waive in writing, any

and all restrictions, stays, and notification procedures set forth in the Procedures.




                                                   2
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5     Filed 07/08/20     Page 62 of 110




                    5.   Any acquisition, disposition, or trading in the beneficial ownership of, or

claiming a Worthless Stock Deduction with respect to its beneficial ownership of Common Stock

(including directly and indirectly, and including Options to acquire beneficial ownership of

Common Stock), or the beneficial ownership of Claims against the Debtors, in violation of the

Procedures shall be null and void ab initio pursuant to this Court’s equitable powers under section

105(a) of the Bankruptcy Code and as an act in violation of the automatic stay under section 362

of the Bankruptcy Code (other than, for the avoidance of doubt, the Disregarded Transfer Notice).

                    6.   Any person or Entity that acquires, disposes of, or trades in the beneficial

ownership of Common Stock (including directly and indirectly, and including Options to acquire

beneficial ownership of Common Stock), or the beneficial ownership of Claims against the

Debtors, in violation of this Final Order or the Procedures or that otherwise fails to comply with

their requirements, including with respect to claiming a Worthless Stock Deduction, shall be

subject to such sanctions as this Court may consider appropriate pursuant to this Court’s equitable

power under section 105(a) of the Bankruptcy Code.

                    7.   The notices substantially in the forms annexed hereto as Exhibit 2,

Exhibit 3, Exhibit 4, Exhibit 5, Exhibit 6, Exhibit 7, and Exhibit 8 are hereby approved.

                    8.   Within five (5) business days of the entry of this Order, the Debtors shall

send the notice of this Final Order (the “Notice of Final Order”) substantially in the form annexed

hereto as Exhibit 9 to (i) all parties that were served with notice of the Motion; and (ii) all

registered holders of the Debtors debt and/or equity securities. In addition, as soon as practicable

after entry of the Final Order, the Debtors will publish the Notice of Final Order once in the

national edition of The New York Times. The Debtors will also post the Procedures to the website

established by Prime Clerk LLC for these chapter 11 cases (which website address shall be


                                                  3
RLF1 23678768v.1
                   Case 20-11785-CSS       Doc 5     Filed 07/08/20      Page 63 of 110




identified in the Notice of Final Order), such notice being reasonably calculated to provide notice

to all parties that may be affected by the Procedures, whether known or unknown, and no further

notice of the Procedures shall be necessary.

                    9.    Nothing herein shall preclude any person or Entity desirous of acquiring or

transferring any beneficial ownership of, or claiming a Worthless Stock Deduction with respect to

its beneficial ownership of Common Stock (including directly and indirectly, and including

Options to acquire beneficial ownership of Common Stock), or the beneficial ownership of Claims

against the Debtors, from requesting relief from this Final Order from this Court, subject to the

Debtors’ rights to oppose such relief.

                    10.   Notice of the Motion as provided therein shall be deemed good and

sufficient notice of the Motion.

                    11.   The relief granted in this Final Order is intended solely to permit the Debtors

to protect, preserve, and maximize the value of their Tax Attributes; accordingly, other than to the

extent that this Final Order expressly conditions or restricts trading in the beneficial ownership of,

or claiming a Worthless Stock Deduction with respect to its beneficial ownership of Common

Stock (including Options to acquire beneficial ownership of Common Stock), and the beneficial

ownership of Claims against the Debtors, nothing in this Final Order or in the Motion shall, or

shall be deemed to, prejudice, impair, or otherwise alter or affect the rights of any holders of

interests in, or Claims against, the Debtors, including in connection with the treatment of any such

interests or Claims under the Debtors’ chapter 11 plan or any applicable bankruptcy court order.

                    12.   The entry of this Final Order shall in no way prejudice the rights of any

party to oppose the entry of a Sell-Down Notice, on any grounds, and all such rights are expressly

preserved hereby.


                                                    4
RLF1 23678768v.1
                   Case 20-11785-CSS       Doc 5     Filed 07/08/20     Page 64 of 110




                    13.   Nothing contained in the Motion or this Final Order is intended to be or

shall be construed as (i) an admission as to the validity of any claim against the Debtors, (ii) an

agreement or obligation to pay any claims, (iii) a waiver of any claims or causes of action that may

exist against any creditor or interest holder, (iv) a waiver of the Debtors’ or any appropriate party

in interest’s rights to dispute any claim, or (v) an approval, assumption, or rejection of any

agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code.

                    14.   Notwithstanding entry of this Final Order, nothing herein shall create, nor

is intended to create, any rights in favor of or enhance the status of any claim held by any party.

                    15.   The requirements set forth in this Final Order are in addition to the

requirements of applicable securities, corporate and other laws and do not excuse noncompliance

therewith.

                    16.   Notwithstanding Bankruptcy Rule 6004(h), this Final Order shall be

immediately effective and enforceable upon its entry.

                    17.   The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Final Order.

                    18.   This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation and/or enforcement of this Final Order.


Dated:                            , 2020
         Wilmington, Delaware


                                                 UNITED STATES BANKRUPTCY JUDGE




                                                    5
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20    Page 65 of 110




                                  Exhibit 1 to the Final Order

                                          Procedures




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20         Page 66 of 110




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                       NOTICES, RESTRICTIONS, AND
                OTHER PROCEDURES REGARDING OWNERSHIP
          AND TRANSFERS OF INTERESTS IN AND CLAIMS AGAINST THE
         DEBTORS AND CERTAIN WORTHLESS STOCK DEDUCTION CLAIMS

TO ALL PERSONS OR ENTITIES THAT BENEFICIALLY OWN EQUITY INTERESTS
IN OR CLAIMS AGAINST THE DEBTORS:

         Pursuant to that certain Final Order Establishing Notification Procedures and Approving

Restrictions on Certain Transfers of Interests in, Claims Against the Debtors, and Claiming a

Worthless Stock Deduction (the “Final Order”) entered by the United States Bankruptcy Court

for the District of Delaware (the “Bankruptcy Court”) on ____________, 2020, ECF No. [____],

the following restrictions, notification requirements, and/or other procedures (collectively, the

“Procedures”) apply to all trading and transfers in the beneficial ownership of Common Stock

(including directly and indirectly, and including Options to acquire beneficial ownership of

Common Stock), the beneficial ownership of Claims against the Debtors, and all claims of




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.




RLF1 23678768v.1
                    Case 20-11785-CSS              Doc 5       Filed 07/08/20        Page 67 of 110




Worthless Stock Deductions with respect to its beneficial ownership of Common Stock. 1

A.           Common Stock Restrictions

    (1)      Definitions. For purposes of these Procedures, the following terms have the following
             meanings:

       (a)     “Common Stock” shall mean any common stock issued by Brooks Brothers
Group, Inc. including its Class A Common Stock and its Class B Redeemable Common Stock.

        (b)     “Option” shall mean any contingent purchase, warrant, convertible debt, put, stock
subject to risk of forfeiture, contract to acquire stock, or similar interest regardless of whether it is
contingent, subject to vesting or otherwise not currently exercisable.

        (c)    “Beneficial ownership” of Common Stock and Options to acquire Common Stock
shall be determined in accordance with section 382 of the title 26 of the United States Code
(the “Tax Code”), the regulations promulgated by the U.S. Department of the Treasury under the
Tax Code (the “Treasury Regulations”), rulings issued by the Internal Revenue Service
(the “IRS”), and the rules described herein, and thus shall include, without limitation, (i) direct
and indirect ownership, determined without regard to any rule that treats stock of an entity as to
which the constructive ownership rules apply as no longer owned by that entity (e.g., a holding
company would be considered to beneficially own all stock owned or acquired by its subsidiaries),
(ii) ownership by a holder’s family members, (iii) ownership by any group of persons acting
pursuant to a formal or informal understanding among themselves to make a coordinated
acquisition of stock, and (iv) to the extent set forth in Treasury Regulations section 1.382-4, the
ownership of an Option to acquire beneficial ownership of Common Stock.

       (d)    “Entity” shall mean any “entity” as such term is defined in Treasury Regulations
section 1.382-3(a), including a group of persons who have a formal or informal understanding
among themselves to make a coordinated acquisition of stock.

       (e)    “Majority Holder” shall mean (i) any person that beneficially owns at least
798,742 shares of Common Stock (representing approximately 47.5% of all issued and outstanding
shares of Common Stock as of the Petition Date) or (ii) would be a “50-percent shareholder”
(within the meaning of section 382(g)(4)(D) of the Tax Code) of Common Stock if such person
claimed a Worthless Stock Deduction at any time on or after the Petition Date.

       (f)     “Substantial Holder” shall mean any Entity or person that beneficially owns at
least 79,874 2 shares of Common Stock (representing approximately 4.75% of all issued and
outstanding shares of Common Stock as of the Petition Date).



1
          Capitalized terms used, but not defined, herein shall have the meanings ascribed to them in the Final Order.
2
          Per the Consolidated Statements of Operations for the fiscal years ended August 3, 2019 and August 4, 2018,
          there are 1,533,538 shares of Class A Common Stock issued and outstanding and 148,025 shares of Class B
          Redeemable Common Stock issued and outstanding (for a total of 1,681,563 million shares of common stock
          issued and outstanding).

                                                              3
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5    Filed 07/08/20    Page 68 of 110




         (g)        “Treasury Regulations” means the regulations promulgated under the Tax Code.

        (h)     “Worthless Stock Deduction” shall mean any claim (for U.S. federal income tax
reporting purposes) of a worthlessness deduction under section 165 of the Tax Code with respect
to the beneficial ownership of Common Stock.

 (2)     Notice of Substantial Ownership. Any person or Entity that beneficially owns, at any time
         on or after the Petition Date, Common Stock in an amount sufficient to qualify such person
         or Entity as a Substantial Holder shall file with the Bankruptcy Court, and serve upon (i)
         the Debtors, 346 Madison Avenue, New York, New York 10017 (Attn: Rachel Barnett,
         Esq.); (ii) proposed attorneys for the Debtors, (x) Weil, Gotshal & Manges LLP, 767 Fifth
         Avenue, New York, New York 10153 (Attn: Garrett A. Fail, Esq. (Garrett.Fail@weil.com)
         and David J. Cohen, Esq. (DavidJ.Cohen@weil.com)); and (y) Richards, Layton & Finger,
         P.A., One Rodney Square, 920 North King Street, Wilmington, DE 19801 (Attn: Mark D.
         Collins, Esq. (Collins@rlf.com) and Zachary I. Shapiro, Esq. (Shapiro@rlf.com)); and (iii)
         attorneys for any statutory committee of unsecured creditors appointed in this case;
         (collectively, the “Disclosure Parties”) a notice of such person’s or Entity’s substantial
         ownership (a “Substantial Stock Ownership Notice”), in substantially the form annexed
         to the Final Order as Exhibit 2, which describes specifically and in detail such person’s or
         Entity’s beneficial ownership of Common Stock, on or before the date that is the later of
         (x) twenty (20) calendar days after the entry of the order granting the requested relief or
         (y) ten (10) business days after such person or Entity qualifies as a Substantial Holder
         (unless such a Substantial Stock Ownership Notice has already been filed and served
         pursuant to the Interim Order). At the election of the Substantial Holder, the Substantial
         Stock Ownership Notice to be filed with the Bankruptcy Court (but not the Substantial
         Stock Ownership Notice that is served upon the Disclosure Parties) may be redacted to
         exclude the Substantial Holder’s taxpayer identification number and the amount of
         Common Stock that the Substantial Holder beneficially owns.

 (3)     Acquisition of Common Stock. At least twenty (20) business days prior to the proposed
         date of any transfer in the beneficial ownership of Common Stock (including directly and
         indirectly, and including the grant or other acquisition of Options to acquire beneficial
         ownership of Common Stock) or exercise of any Option to acquire beneficial ownership
         of Common Stock that would result in an increase in the amount of Common Stock
         beneficially owned by any person or Entity that currently is or, as a result of the proposed
         transaction, would be a Substantial Holder (a “Proposed Acquisition Transaction”), such
         acquiring or increasing person or Entity or Substantial Holder (a “Proposed Transferee”)
         shall file with the Bankruptcy Court and serve upon the Disclosure Parties a notice of such
         Proposed Transferee’s intent to purchase, acquire, or otherwise accumulate Common Stock
         (an “Acquisition Notice”), in substantially the form annexed to the Final Order as Exhibit
         3, which describes specifically and in detail the Proposed Acquisition Transaction. At the
         election of the Proposed Transferee, the Acquisition Notice to be filed with the Bankruptcy
         Court (but not the Acquisition Notice that is served upon the Disclosure Parties) may be
         redacted to exclude the Proposed Transferee’s taxpayer identification number and the
         amount of Common Stock that the Proposed Transferee beneficially owns.



                                                  4
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5    Filed 07/08/20     Page 69 of 110




 (4)     Disposition of Common Stock. At least twenty (20) business days prior to the proposed
         date of any transfer or other disposition in the beneficial ownership of Common Stock
         (including directly and indirectly, and including Options to acquire beneficial ownership
         of Common Stock) that would result in either a decrease in the amount of Common Stock
         beneficially owned by a Substantial Holder or a person or Entity ceasing to be a Substantial
         Holder (a “Proposed Disposition Transaction” and, together with a Proposed Acquisition
         Transaction, a “Proposed Transaction”), such selling or decreasing person or Entity or
         Substantial Holder (a “Proposed Transferor”) shall file with the Bankruptcy Court and
         serve upon the Disclosure Parties a notice of such Proposed Transferor’s intent to sell,
         trade, or otherwise transfer its beneficial ownership of Common Stock (a “Disposition
         Notice” and, together with an Acquisition Notice, a “Trading Notice”), in substantially
         the form annexed to the Final Order as Exhibit 4, which describes specifically and in detail
         the Proposed Disposition Transaction. At the election of the Proposed Transferor, the
         Disposition Notice to be filed with the Bankruptcy Court (but not the Disposition Notice
         that is served upon the Disclosure Parties) may be redacted to exclude the Proposed
         Transferor’s taxpayer identification number and the amount of Common Stock that the
         Proposed Transferor beneficially owns.

 (5)     Certain Pre-Approval Exceptions. For the avoidance of doubt, a pre-transfer Trading
         Notice is not required to be filed in connection with a transfer of beneficial ownership of
         Common Stock (i) from a person to an entity that is disregarded for U.S. federal income
         tax purposes as being separate from the person (a “Disregarded Entity”), or from such
         Disregarded Entity to such person; (ii) from a person to a trust whose assets are treated as
         being solely owned by such person for U.S. federal income tax purposes (a “Grantor
         Trust”), or from such Grantor Trust to such person; (iii) from a Disregarded Entity to any
         one or more other Disregarded Entities or Grantor Trusts if the same person is treated as
         the owner or taxpayer with respect to all of the assets of such Disregarded Entities or
         Grantor Trusts for U.S. federal income tax purposes; and (iv) from a Grantor Trust to any
         one or more other Grantor Trusts or Disregarded Entities if the same person is treated as
         the owner or taxpayer with respect to all of the assets of such Grantor Trusts and
         Disregarded Entities for U.S. federal income tax purposes. However, in the event of any
         such transfer for which a Trading Notice would otherwise have been required if the
         Disregarded Entities or Grantor Trusts involved had not been so disregarded for U.S.
         federal income tax purposes, that transferor or transferee shall no more than twenty (20)
         business days after the date of transfer serve upon the Disclosure Parties a notice
         substantially similar to the equivalent Trading Notice (a “Disregarded Transfer Notice”);
         however, absent gross negligence or reckless or intentional disregard, the failure to timely
         file such notice shall not be subject to sanctions.

 (6)     Notice of Intent to Claim a Worthless Stock Deduction. At least twenty (20) business days
         before a Majority Holder files any federal income tax return, or any amendment to such a
         return, claiming a Worthless Stock Deduction for a tax year of the Majority Holder ending
         on or before the effective date of a chapter 11 plan of reorganization for the Debtors, such
         Majority Holder shall file with this Court and serve upon the Disclosure Parties advanced
         written notice of the intended tax deduction (a “Worthless Stock Deduction Notice”), in
         substantially the form annexed to the Final Order as Exhibit 6. At the election of the
         Majority Holder, the Worthless Stock Deduction Notice to be filed with the Bankruptcy

                                                  5
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5     Filed 07/08/20     Page 70 of 110




         Court (but not the Worthless Stock Deduction Notice that is served upon the Disclosure
         Parties) may be redacted to exclude the Majority Holder’s taxpayer identification number.

 (7)     Objection Procedures. The Debtors shall have fifteen (15) business days after the filing of
         a Trading Notice or a Worthless Stock Deduction Notice (the “Objection Period”) to file
         with this Court and serve on a Proposed Transferee or a Proposed Transferor, as the case
         may be, an objection (each, an “Objection”) to any Proposed Transaction described in
         such Trading Notice or any Worthless Stock Deduction described in such Worthless Stock
         Deduction Notice. If the Debtors file an Objection by the expiration of the Objection
         Period (the “Objection Deadline”), then the applicable Proposed Transaction or Worthless
         Stock Deduction shall not be effective unless approved by a final and nonappealable order
         of this Court. If the Debtors do not file an Objection by the Objection Deadline or if the
         Debtors provide written authorization to the Proposed Transferee or the Proposed
         Transferor, as the case may be, or the Majority Holders, as applicable, approving the
         Proposed Transaction or the Worthless Stock Deduction prior to the Objection Deadline,
         then such Proposed Transaction or the Worthless Stock Deduction may proceed solely as
         specifically described in the applicable Trading Notice or Worthless Stock Deduction
         Notice. Any further Proposed Transaction or Worthless Stock Deduction must be the
         subject of an additional Trading Notice or Worthless Stock Deduction Notice and
         Objection Period.

B.       Claims Restrictions

 (1)     Definitions. For purposes of these Procedures, the following terms have the following
         meanings:

       (a)     “Post-Emergence Brooks Brothers” means the reorganized Debtors or any
successor thereto.

        (b)     “New Brooks Brothers Stock” means the common stock and any other equity
securities (including securities that are treated as equity securities for U.S. federal income tax
purposes) of Post-Emergence Brooks Brothers Group, Inc. including Options to acquire the same.

         (c)     “Entity” shall mean any “entity” as such term is defined in section 1.382-3(a) of
title 26 of the Code of Federal Regulations (the “Treasury Regulations”), including any group of
persons acting pursuant to a formal or informal understanding among themselves to make a
coordinated acquisition of Claims or New Brooks Brothers Stock.

        (d)     A “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code,
against any of the Debtors arising out of or relating to the period prior to the Petition Date, whether
secured or unsecured (which, for the avoidance of doubt, excludes any claims under or in
connection with the Debtors’ proposed debtor in possession financing facility (the “DIP Loan”)
[and the Gordon Brothers facility]).

       (e)      An “Option” includes any contingent purchase, warrant, convertible debt, put,
stock subject to risk of forfeiture, contract to acquire stock, or similar interest, regardless of
whether it is contingent, subject to vesting or otherwise not currently exercisable.


                                                  6
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5    Filed 07/08/20    Page 71 of 110




        (f)     A “382(l)(5) Plan” means a plan of reorganization (a “Plan”) that contemplates the
use of section 382(l)(5) of the title 26 of the United States Code (the “Tax Code”) by a reorganized
debtor to obtain certain incremental tax benefits.

         (g)        “Beneficial ownership” of a Claim or Owned Interest means:

                 (i) the beneficial ownership of a Claim or Owned Interest (as hereinafter defined)
         as determined in accordance with applicable rules under section 382 of the Tax Code, the
         Treasury Regulations, rulings issued by the Internal Revenue Service (the “IRS”), and the
         rules described herein (for such purpose, a Claim or Owned Interest is treated as if it were
         stock) and, thus shall include, without limitation, (A) direct and indirect ownership,
         determined without regard to any rule that treats stock of an entity as to which the
         constructive ownership rules apply as no longer owned by that entity (e.g., a holding
         company would be considered to have beneficial ownership of all Claims or Owned
         Interests owned or acquired by its subsidiaries), (B) ownership by a holder’s family
         members, and (C) ownership by any group of persons acting pursuant to a formal or
         informal understanding among themselves to make a coordinated acquisition of Claims,
         Owned Interests, and/or stock; and

               (ii) the beneficial ownership of an Option (irrespective of the purpose for which
         such Option was issued, created, or acquired) with respect to a Claim or Owned Interest.

                 (iii) For the avoidance of doubt, beneficial ownership of a Claim or Owned Interests
         also includes the beneficial ownership of any right to receive any equity consideration to
         be distributed in respect of a Claim or Owned Interests pursuant to a Plan or any applicable
         bankruptcy court order.

       (h)     “Threshold Amount” means an amount of Claims that, when taking into account
the Owned Interests that a holder of Claims has beneficial ownership of (including under the
applicable aggregation rules), could result in such holder of Claims holding the Applicable
Percentage (as hereinafter defined) of New Brooks Brothers Stock. For this purpose, the beneficial
ownership of an Option to acquire Owned Interests shall be considered beneficial ownership of
Owned Interests.

        Notwithstanding the foregoing, if a beneficial owner of Claims does not agree to refrain
from acquiring beneficial ownership of additional Owned Interests (and Options to acquire the
same) or to dispose of immediately any such Owned Interests or Options (if acquired on or after
the Petition Date but prior to submitting its Notice of Substantial Claim Ownership (as hereinafter
defined)), the Threshold Amount for such beneficial owner of Claims shall be the amount of
Claims a holder of Claims has beneficial ownership of continuously from the Petition Date to the
Sell-Down Date (as hereinafter defined).

        (i)    A “Substantial Claimholder” means any person or Entity that has beneficial
ownership of an aggregate dollar amount of Claims against the Debtors, or any Entity controlled
by such person or Entity through which such person or Entity has beneficial ownership of Claims
against the Debtors, of more than the Threshold Amount.



                                                  7
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5     Filed 07/08/20     Page 72 of 110




        For the avoidance of doubt, section 382 of the Tax Code, the Treasury Regulations, and all
relevant IRS and judicial authority shall apply in determining whether the Claims of several
persons and/or Entities must be aggregated when determining a person’s (including an Entity’s)
status as a Substantial Claimholder (for such purpose, a Claim is treated as if it were stock).

        (j)     “Applicable Percentage” means, if only one class of New Brooks Brothers Stock
is to be issued pursuant to the terms of a 382(l)(5) Plan and holders within each class of Claims
receiving New Brooks Brothers Stock will receive a pro rata distribution of the New Brooks
Brothers Stock, 4.75% of the number of shares of New Brooks Brothers Stock that the Debtors
reasonably estimate will be outstanding immediately after the effective date of such 382(l)(5) Plan,
as determined for U.S. federal income tax purposes. If more than one class of New Brooks
Brothers Stock is to be distributed pursuant to the terms of a 382(l)(5) Plan or if holders within a
class of Claims may receive a disproportionate distribution of New Brooks Brothers Stock relative
to other holders in the same class, the Applicable Percentage shall be determined by the Debtors
in their reasonable judgment, in a manner consistent with the estimated range of values for the
equity to be distributed (as reflected in the valuation analysis set forth in the 382(l)(5) Plan and
disclosure statement) and shall be expressed in a manner that makes clear the number of shares or
other interests in each class of New Brooks Brothers Stock that would constitute the Applicable
Percentage.

       (k)     “Holdings Report” means a Notice of Substantial Claim Ownership (as hereinafter
defined) received by the Debtors with respect to the Determination Date.

       (l)     “Maximum Amount” means the maximum amount of Claims (by class or other
applicable classification of Claims) that may be held, as of the effective date of the 382(l)(5) Plan,
by a Substantial Claimholder that was a Substantial Claimholder as of the Determination Date,
which the Debtors shall calculate as follows:

                (i) Based upon the information provided by the Substantial Claimholders in the
         Holdings Reports, the Debtors shall calculate the aggregate amount of Claims that all such
         Substantial Claimholders must sell as a group to effectuate the 382(l)(5) Plan (the “Sell-
         Down Amount”);

                 (ii) The Debtors shall calculate for each Substantial Claimholder the amount of such
         Substantial Claimholder’s pro rata share of the Sell-Down Amount (i.e., the Sell-Down
         Amount multiplied by a fraction, (x) the numerator of which is the excess, if any, of the
         amount of Claims identified in such Substantial Claimholder’s Holdings Report minus the
         greater of (A) the applicable Threshold Amount and (B) the Protected Amount for such
         Substantial Claimholder, and (y) the denominator of which is the aggregate amount of
         Claims identified in all of the Substantial Claimholders’ Holdings Reports minus the
         greater of (A) the aggregate applicable Threshold Amount for all Substantial Claimholders
         and (B) the aggregate Protected Amount of all Substantial Claimholders); and

                (iii) For each such Substantial Claimholder, the Debtors shall subtract from the total
         Claims held by such Substantial Claimholder (as reported in the Holdings Report) such
         Substantial Claimholder’s pro rata share of the Sell-Down Amount. The result shall be
         the Maximum Amount.

                                                  8
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5     Filed 07/08/20      Page 73 of 110




        (m)     “Newly Traded Claims” means Claims (i) with respect to which a person or Entity
acquired beneficial ownership after the date that was eighteen (18) months prior to the Petition
Date and (ii) that are not “ordinary course” Claims, within the meaning of Treasury Regulations
section 1.382-9(d)(2)(iv), of which the same person or Entity always has had beneficial ownership.

       (n)    A “Permitted Transferee” with respect to a Substantial Claimholder is a person
or Entity whose holding of a Claim would not result in such Substantial Claimholder having
beneficial ownership of such Claim.

         (o)     “Protected Amount” means the amount of Claims (by class or other applicable
classification) of which a holder had beneficial ownership on the Petition Date plus the amount of
Claims of which such holder acquires, directly or indirectly, beneficial ownership pursuant to
trades entered into prior to the Petition Date, but that had not yet closed as of the Petition Date,
and the amount of Claims of which such holder acquires, directly or indirectly, beneficial
ownership pursuant to trades entered into after the Petition Date that have been approved by the
Debtors in accordance with these Procedures minus the amount of Claims of which such holder
sells, directly or indirectly, beneficial ownership pursuant to trades entered into prior to the Petition
Date, but that had not yet closed as of the Petition Date. For the avoidance of doubt, there shall be
included in the Protected Amount of a claimant that is an insurer under an insurance policy, a
guarantor or an issuer of a letter of credit or similar security arrangement as described in Treasury
Regulations section 1.382-9(d)(5)(ii)(G) on the Petition Date, any Claims transferred to such
claimant pursuant to a subrogation under such insurance policy or such guarantee, letter of credit
or similar security arrangement on or after the Petition Date (without the need for any prior
approval by the Debtors), so long as such transfer is not for a principal purpose of obtaining New
Brooks Brothers Stock or permitting the transferee to benefit from the losses of the Debtors within
the meaning of Treasury Regulations section 1.382-9(d)(5)(iii).

 (2)     Disclosure of 382(l)(5) Plan. If the proponent of a Plan (a “Plan Proponent”) determines
         that the reorganized Debtors likely will benefit from the application of section 382(l)(5) of
         the Tax Code and reasonably anticipates that Post-Emergence Brooks Brothers will invoke
         such section, then the Plan Proponent, in proposing a 382(l)(5) Plan, shall disclose the
         following in its proposed disclosure statement or, in the case of items (iii) through (v)
         below, a later, separate notice (collectively, the “Proposed 382(l)(5) Disclosure
         Statement”):

        (i) Adequate information about the incremental tax benefits anticipated to be realized
through the use of section 382(l)(5) of the Tax Code that, taking into account the Debtors’
anticipated net unrealized built-in gains or net unrealized built-in losses, would not otherwise be
available;

        (ii) A summary of any restrictions expected to be imposed on the transferability of
securities issued under the Plan in order to preserve such incremental tax benefits;

        (iii) The (i) dollar amount of Claims (by class or other applicable classification) expected
to result in a one-percent (1%) interest in New Brooks Brothers Stock and (ii) number of any
specified interests (“Owned Interests”) in the Debtors which shall include, but not necessarily be


                                                   9
RLF1 23678768v.1
                    Case 20-11785-CSS              Doc 5      Filed 07/08/20        Page 74 of 110




limited to, Common Stock expected to result in a one-percent (1%) interest in New Brooks
Brothers Stock, in each case based upon then-available information;

        (iv) A specified date (the “Determination Date”) that is not less than ten (10) calendar
days after the service of the notice of the hearing with respect to the Proposed 382(l)(5) Disclosure
Statement; and

        (v) A specified date (the “Reporting Deadline”) that is not less than five (5) calendar days
after the Determination Date, by which persons or Entities must serve on various parties the notice
required by these Procedures (the “Notice of Substantial Claim Ownership”).

    (3)      Notice of Substantial Claim Ownership.

         (a)     Any person or Entity that has beneficial ownership of either (i) more than a
specified amount of Claims 1 or (ii) a lower amount of Claims that (based on the applicable
information set forth in the Proposed 382(l)(5) Disclosure Statement), when taking into account
any Owned Interests that a holder of Claims has beneficial ownership of (including pursuant to the
applicable aggregation rules), could result in such holder of Claims holding the Applicable
Percentage of New Brooks Brothers Stock, in each case as of the Determination Date, shall serve
upon the Plan Proponent and its attorneys (and the Debtors and their attorneys if not the Plan
Proponent) and attorneys for any statutory committees appointed in the chapter 11 cases (each, an
“Official Committee”) a Notice of Substantial Claim Ownership, in substantially the form
annexed to the Final Order as Exhibit 5 (or as adjusted and annexed to the Proposed 382(l)(5)
Disclosure Statement) on or before the Reporting Deadline. Such person or Entity also shall set
forth in the Notice of Substantial Claim Ownership its beneficial ownership, if any, of any Owned
Interests and whether it agrees to refrain from acquiring beneficial ownership of additional Owned
Interests (and Options to acquire the same) until after the effective date of the 382(l)(5) Plan and
to immediately dispose of any Owned Interests or Options (if acquired on or after the Petition Date
and prior to submitting its Notice of Substantial Claim Ownership). A person or Entity that is
required to file a Notice of Substantial Claim Ownership may or may not be a Substantial
Claimholder. The standard for a person’s or Entity’s being required to file a Notice of Substantial
Claim Ownership is different than the definition of a Substantial Claimholder. At the election of
the filer, the Notice of Substantial Claim Ownership to be filed with the Bankruptcy Court (but not
the Notice of Substantial Claim Ownership that is served upon the Debtors, the attorneys for the
Debtors, and the attorneys for any Official Committee) may be redacted to exclude the filer’s
taxpayer identification number.

        (b)     In order to assist in determining their eligibility to avail themselves of the relief set
forth in section 382(l)(5) of the Tax Code, the Debtors may request 2 from any person or Entity that
has beneficial ownership of either (i) more than a specified amount of Claims (which may be
expressed by class or type of Claim(s), if applicable) or (ii) a lower amount of Claims that, when

1
          This “specified amount” is to be reasonably established by the Plan Proponent, taking into account the terms of
          the 382(l)(5) Plan, and disclosed in the Proposed 382(l)(5) Disclosure Statement. The “specified amount” may
          be expressed by class or type of Claim(s), if applicable.
2
          For purposes of making this determination, such request shall include information comparable to the information
          that would be required in a Proposed 382(l)(5) Disclosure Statement pursuant to these Procedures.


                                                             10
RLF1 23678768v.1
                   Case 20-11785-CSS    Doc 5     Filed 07/08/20     Page 75 of 110




taking into account the Owned Interests that a holder of Claims has beneficial ownership of
(including pursuant to the applicable aggregation rules), could result in such holder of Claims
holding the Applicable Percentage of New Brooks Brothers Stock, in each case as of the date
specified in such request, information regarding its beneficial ownership of Claims and Owned
Interests (and Options to acquire the same) prior to the filing of the Proposed 382(l)(5) Disclosure
Statement, in a manner consistent with these Procedures.

        (c)     Any person or Entity that fails to comply with its notification obligations set forth
in this paragraph shall, in addition to the consequences set forth in paragraph B(5)(g) below, be
subject to such remedy as the Bankruptcy Court may find appropriate upon motion by the Debtors,
after service of the motion upon such person or Entity and a hearing on the motion in accordance
with the Federal Rules of Bankruptcy Procedure, including, without limitation, ordering such
noncompliant person or Entity to divest itself promptly of any beneficial ownership of Claims to
the extent of such person’s or Entity’s ownership of an Excess Amount and imposing monetary
damages for any costs reasonably incurred by the Debtors that were caused by the violation and
enforcement of this paragraph.

 (4)     Claims Trading Before and After the Determination Date.

       (a)    Any person or Entity generally may trade freely and make a market in Claims until
the Determination Date.

        (b)     After the Determination Date, any acquisition of Claims by a person or Entity who
filed or is or was required to file a Notice of Substantial Claim Ownership or by a person or Entity
who would be required to file a Notice of Substantial Claim Ownership as a result of the
consummation of the contemplated transaction if the proposed acquisition date had been the
Determination Date (each such person or Entity, a “Proposed Claims Transferee”) shall not be
effective unless consummated in compliance with these Procedures.

        (c)     After the Determination Date, at least ten (10) business days prior to the proposed
date of any acquisition of Claims by a Proposed Claims Transferee (each acquisition, a “Proposed
Claims Acquisition Transaction”), such Proposed Claims Transferee shall serve upon the Plan
Proponent and its attorneys (and the Debtors and their attorneys if not the Plan Proponent) and
attorneys for any Official Committee a notice of such Proposed Claims Transferee’s request to
purchase, acquire, or otherwise accumulate a Claim (a “Claims Acquisition Request”), in
substantially the form annexed to the Final Order as Exhibit 6, which describes specifically and
in detail the Proposed Claims Acquisition Transaction, regardless of whether such transfer would
be subject to the filing, notice, and hearing requirements set forth in Bankruptcy Rule 3001. At
the election of the Proposed Claims Transferee, the Claims Acquisition Request to be filed with
the Bankruptcy Court (but not the Claims Acquisition Request that is served upon the Debtors, the
attorneys for the Debtors, and the attorneys for the Official Committee) may be redacted to exclude
the Proposed Claims Transferee’s taxpayer identification number.

       (d)    The Plan Proponent may determine, in consultation with the Debtors (if not the
Plan Proponent) and attorneys for any Official Committee, whether to approve a Claims
Acquisition Request. If the Plan Proponent does not approve a Claims Acquisition Request in


                                                 11
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5    Filed 07/08/20      Page 76 of 110




writing within eight (8) business days after the Claims Acquisition Request is filed with the Court,
the Claims Acquisition Request shall be deemed rejected.

 (5)     Creditor Conduct and Sell-Downs.

        (a)     To permit reliance by the Debtors on Treasury Regulations section 1.382-9(d)(3),
upon the entry of the Final Order, any Substantial Claimholder that participates in formulating any
chapter 11 plan of or on behalf of the Debtors (which shall include, without limitation, making any
suggestions or proposals to the Debtors or their advisors with regard to such a Plan) shall not
disclose or otherwise make evident to the Debtors that any Claims in which such Substantial
Claimholder has a beneficial ownership are Newly Traded Claims, unless compelled to do so by
an order of a court of competent jurisdiction or some other applicable legal requirement, provided,
however, that the following activities shall not constitute participation in formulating a Plan if, in
pursuing such activities, the Substantial Claimholder does not disclose or otherwise make evident
(unless compelled to do so by an order of a court of competent jurisdiction or some other applicable
legal requirement) to the Debtors that such Substantial Claimholder has beneficial ownership of
Newly Traded Claims: filing an objection to a proposed disclosure statement or to confirmation of
a proposed Plan; voting to accept or reject a proposed Plan; reviewing or commenting on a
proposed business plan; providing information on a confidential basis to attorneys for the Debtors;
holding general membership on an official committee or an ad hoc committee; or taking any action
required by an order of the Bankruptcy Court.

        (b)     Following the Determination Date, if the Plan Proponent determines that
Substantial Claimholders must sell or transfer all or a portion of their beneficial ownership of
Claims acquired on or after the Petition Date so that the requirements of section 382(l)(5) of the
Tax Code will be satisfied, the Plan Proponent may file a motion with the Bankruptcy Court for
entry of an order—after notice to attorneys for the Debtors (if not the Plan Proponent), any Official
Committee, and the relevant Substantial Claimholder(s) and a hearing—approving the issuance of
a notice (each, a “Sell-Down Notice”) that such Substantial Claimholder must sell, cause to sell,
or otherwise transfer a specified amount of its beneficial ownership of Claims (by class or other
applicable classification) equal to the excess of (x) the amount of Claims that such Substantial
Claimholder has beneficial ownership of over (y) the Maximum Amount for such Substantial
Claimholder (such excess amount, an “Excess Amount”). The motion shall be heard on expedited
basis such that the Bankruptcy Court can render a decision on the motion at or before the hearing
on confirmation of the 382(l)(5) Plan. If the Bankruptcy Court approves the Plan Proponent’s
motion for the issuance of a Sell-Down Notice, the Plan Proponent shall provide the Sell-Down
Notice to the relevant Substantial Claimholder(s).

        (c)    Notwithstanding anything to the contrary in these Procedures, no Substantial
Claimholder shall be required to sell, cause to sell, or otherwise transfer any beneficial ownership
of Claims if such sale or transfer would result in the Substantial Claimholder’s beneficial
ownership of an aggregate amount of Claims (by class or other applicable classification) that is
less than such Substantial Claimholder’s Protected Amount.

         (d)    Each Sell-Down Notice shall direct the Substantial Claimholder to sell, cause to
sell, or otherwise transfer its beneficial ownership of the amount of Claims specified in the Sell-
Down Notice to Permitted Transferees, provided, however, that such Substantial Claimholder shall

                                                 12
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5     Filed 07/08/20     Page 77 of 110




not have a reasonable basis to believe that any such Permitted Transferee would own, immediately
after the contemplated transfer, an Excess Amount of Claims and provided, further, that a
Substantial Claimholder that has properly notified the Permitted Transferee of its Claims under
these Procedures shall not be treated as having such reasonable basis in the absence of notification
or actual knowledge that such Permitted Transferee would own, after the transfer, an Excess
Amount of Claims.

         (e)    By the date that is the later of (i) five (5) business days after the entry of an order
confirming the 382(l)(5) Plan and (ii) such other date specified in the Sell-Down Notice, as
applicable, but before the effective date of the 382(l)(5) Plan (the “Sell-Down Date”), each
Substantial Claimholder subject to a Sell-Down Notice shall, as a condition to receiving New
Brooks Brothers Stock, serve upon the Plan Proponent and its attorneys (and the Debtors and their
attorneys if not the Plan Proponent) and a any Official Committee a notice substantially in the
form annexed to the Final Order as Exhibit 7 that such Substantial Claimholder has complied with
the terms and conditions set forth in these Procedures and that such Substantial Claimholder does
not and will not hold an Excess Amount of Claims as of the Sell-Down Date and at all times
through the effective date of the 382(l)(5) Plan (each, a “Notice of Compliance”). Any Substantial
Claimholder who fails to comply with this provision shall not receive New Brooks Brothers Stock
with respect to any Excess Amount of Claims. At the election of the Substantial Claimholder, the
Notice of Compliance to be filed with the Bankruptcy Court (but not the Notice of Compliance
that is served upon the Debtors, the attorneys for the Debtors, and the attorneys for any Official
Committee) may be redacted to exclude the Substantial Claimholder’s taxpayer identification
number.

        (f)     Other than information that is public or in connection with an audit or other
investigation by the IRS or other taxing authority, the Plan Proponent shall keep all Notices of
Compliance and any additional information provided by a Substantial Claimholder pursuant to
these Procedures (the “Confidential Information”) strictly confidential and shall not disclose the
Confidential Information to any other person or Entity, provided, however, that the Plan Proponent
may disclose the identity of the Substantial Claimholder to its attorneys and professional financial
advisors, attorneys for and the professional financial advisors of any Official Committee, and of
any other person(s) that are subject to a nondisclosure agreement with the Plan Proponent, each of
whom shall keep all Confidential Information strictly confidential, subject to further order of the
Bankruptcy Court, and provided, further, that to the extent the Plan Proponent reasonably
determines such Confidential Information is necessary to demonstrate to the Bankruptcy Court the
need for the issuance of a Sell-Down Notice, such Confidential Information (determined by,
among other things, whether such information was redacted in any public filing) shall be filed with
the Bankruptcy Court under seal.

        (g)     Any person or Entity that violates its obligations under these Procedures applicable
to Claims or, if applicable, its agreement not to acquire beneficial ownership of Owned Interests
(and Options to acquire the same) or to immediately dispose of any Owned Interests (if acquired
on or after the Petition Date but prior to submitting its Notice of Substantial Claim Ownership) in
its Notice of Substantial Claim Ownership shall, pursuant to these Procedures, be precluded from
receiving, directly or indirectly, any consideration consisting of a beneficial ownership of New
Brooks Brothers Stock that is attributable to the Excess Amount of Claims for such person or
Entity and, if applicable, to the Owned Interests acquired (or not immediately disposed of) in

                                                  13
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5    Filed 07/08/20      Page 78 of 110




violation of such agreement by such person or Entity (or if the Owned Interests acquired (or not
immediately disposed of) in violation of such agreement become beneficial ownership of New
Brooks Brothers Stock without the need to receive new equity interests, such person or Entity shall
be precluded as a result of such violation (and, thus, in addition to any other amounts otherwise
precluded hereunder) from receiving, directly or indirectly, any consideration consisting of a
beneficial ownership of New Brooks Brothers Stock attributable to such person’s or Entity’s
Claims up to and including an amount equivalent to that represented by such Owned Interests), in
each case including any consideration in lieu thereof, provided, however, that such person or Entity
may be entitled to receive any other consideration to which such person or Entity may be entitled
by virtue of holding Claims (this provision, the “Equity Forfeiture Provision”). Any purported
acquisition of, or other increase in the beneficial ownership of, New Brooks Brothers Stock that is
precluded by the Equity Forfeiture Provision will be an acquisition of “Forfeited Equity.” Any
acquirer of Forfeited Equity shall, promptly upon becoming aware of such fact, return or cause to
return the Forfeited Equity to the Debtors (or any successor to the Debtors, including Post-
Emergence Brooks Brothers) or, if all of the equity consideration properly issued to such acquirer
and all or any portion of such Forfeited Equity have been sold prior to the time such acquirer
becomes aware of such fact, such acquirer shall return or cause to return to the Debtors (or any
successor to the Debtors, including Post-Emergence Brooks Brothers) (i) any Forfeited Equity still
held by such acquirer and (ii) the proceeds attributable to the sale of Forfeited Equity, calculated
by treating the most recently sold equity as Forfeited Equity. Any acquirer that receives Forfeited
Equity and deliberately fails to comply with the preceding sentence shall be subject to such
additional sanctions as the Bankruptcy Court may determine. Any Forfeited Equity returned to
the Debtors, including Post-Emergence Brooks Brothers, shall be distributed (including a transfer
to charity) or extinguished, in the Debtors’ sole discretion, in furtherance of the 382(l)(5) Plan.

        (h)     In effecting any sale or other transfer of Claims pursuant to a Sell-Down Notice, a
Substantial Claimholder shall, to the extent that it is reasonably feasible to do so within the normal
constraints of the market in which such sale takes place, notify the acquirer of such Claims of the
existence of these Procedures and the Equity Forfeiture Provision (it being understood that, in all
cases in which there is direct communication between a salesperson and a customer, including,
without limitation, communication via telephone, e-mail, and instant messaging, the existence of
these Procedures and the Equity Forfeiture Provision shall be included in such salesperson’s
summary of the transaction).

 (6)     Exceptions.

        (a)     No person or Entity shall be subject to the approval provisions of paragraph
B(4)(b)–(d) above or, in the case of Claims that are part of the transferor’s Protected Amount, the
sell-down provisions of paragraph B(5) above (i) with respect to any transfer described in Treasury
Regulations section 1.382-9(d)(5)(ii) so long as such transfer is not for a principal purpose of
obtaining New Brooks Brothers Stock or permitting the transferee to benefit from the losses of the
Debtors within the meaning of Treasury Regulations section 1.382-9(d)(5)(iii), provided, however,
that any such transferee who becomes a Substantial Claimholder following the filing of a Proposed
382(l)(5) Disclosure Statement shall serve upon the Plan Proponent and its attorneys (and the
Debtors and their attorneys if not the Plan Proponent) and attorneys for any Official Committee, a
notice of such status, substantially in the form annexed to the Final Order as Exhibit 5, as provided
in these Procedures; or (ii) for the avoidance of doubt, with respect to any transfer from a holder

                                                 14
RLF1 23678768v.1
                   Case 20-11785-CSS    Doc 5     Filed 07/08/20     Page 79 of 110




to an entity that is disregarded for U.S. federal income tax purposes as being separate from the
holder or to a “grantor trust” for U.S. federal income tax purposes whose underlying assets are
considered to be solely owned by the such holder/grantor (or a transfer in the opposite direction).

        (b)       For the avoidance of doubt, the trustee of any trust, any indenture trustee,
subordination agent, registrar, paying agent, transfer agent, loan or collateral agent, or any other
entity serving in a similar capacity however designated, in each case for any Claim or any Owned
Interests, notes, bonds, debentures, property, or other debt securities or obligations (i) issued by
any of the Debtors, (ii) secured by assets of any of the Debtors or agreements with respect to such
assets, or (iii) secured by assets leased to any of the Debtors shall not be treated as a Substantial
Claimholder solely to the extent that such entities are acting in the capacity described above,
provided, however, that neither any transferee of Claims nor any equity or beneficial owner of a
trust shall be excluded from these Procedures solely by reason of this provision.

C.       Noncompliance with the Procedures.

Any transfer of the beneficial ownership of Common Stock, or any claiming of a Worthless Stock
Deduction by a Majority Holder, in violation of these Procedures (other than, for the avoidance of
doubt, the Disregarded Transfer Notice) shall be null and void ab initio as an act in violation of
the automatic stay under section 362 of the Bankruptcy Code and pursuant to the Bankruptcy
Court’s equitable powers under section 105(a) of the Bankruptcy Code. Any acquisition,
disposition, or trading of the beneficial ownership of Claims against the Debtors in violation of
these Procedures shall be null and void ab initio as an act in violation of the automatic stay under
section 362 of the Bankruptcy Code and pursuant to the Bankruptcy Court’s equitable powers
under section 105(a) of the Bankruptcy Code. Furthermore, any person (including any Entity) that
acquires or disposes of beneficial ownership of Common Stock, any Majority Holder that claims
a Worthless Stock Deduction, or any person that acquires, disposes of or trades beneficial
ownership of Claims against the Debtors in violation of these Procedures shall be subject to
sanctions as provided by law.

D.       Debtors’ Right to Waive.

The Debtors may, in their sole discretion waive, in writing, any and all of the foregoing
restrictions, stays, and notification procedures contained in this Notice; provided, however,
that after a 382(l)(5) Plan has been properly filed by a Plan Proponent (other than by, or
jointly with, the Debtors) and is still actively being pursued before the Court, the consent of
such Plan Proponent also shall be necessary for any subsequent waiver to be effective.


Dated:       Wilmington, Delaware                     BY ORDER OF THE COURT
             _____________, 2020




                                                 15
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20    Page 80 of 110




                                  Exhibit 2 to the Final Order

                             Notice of Substantial Stock Ownership




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20         Page 81 of 110




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                           NOTICE OF SUBSTANTIAL STOCK OWNERSHIP

                        PLEASE TAKE NOTICE that, pursuant to that certain Final Order
Establishing Notification Procedures and Approving Restrictions on Certain Transfers of Interests
in, Claims Against the Debtors, and Claiming a Worthless Stock Deduction of the United States
Bankruptcy Court for the District of Delaware, dated [________], 2020, ECF No. [__] (with all
exhibits thereto, the “Final Order”), [Name of Filer] (the “Filer”) hereby provides notice that, as
of the date hereof, the Filer beneficially owns (including directly and indirectly):

                    (i)    __________ shares of Common Stock, 2 and/or

                    (ii)   Options to acquire (directly or indirectly) __________ shares of Common
                           Stock.

                       PLEASE TAKE FURTHER NOTICE that the taxpayer identification
number of the Filer is ______________.

                      PLEASE TAKE FURTHER NOTICE that the following table sets forth
the following information:

                For Common Stock and/or Options to acquire beneficial ownership of Common
Stock that are owned directly by the Filer, the table sets forth (a) the number of shares of Common
Stock and/or the number of shares underlying Options beneficially owned by such Filer and (b)



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
     Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof),
     shall have the meanings ascribed to them in Exhibit 1 to the Final Order.



RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5     Filed 07/08/20     Page 82 of 110




the date(s) on which such shares and/or Options were acquired (categorized by class, as
applicable).

                In the case of Common Stock and/or Options to acquire beneficial ownership of
Common Stock that are not owned directly by the Filer but are nonetheless beneficially owned by
the Filer, the table sets forth (a) the name(s) of each record or legal owner of such shares of
Common Stock and/or Options to acquire shares of Common Stock that are beneficially owned by
the Filer, (b) the number of shares of Common Stock and/or the number of shares of Common
Stock underlying Options beneficially owned by such Filer, and (c) the date(s) on which such
Common Stock and/or Options were acquired (categorized by class, as applicable).

         Class               Name of            Shares         Shares Underlying       Date(s)
                             Owner            Beneficially     Options Beneficially   Acquired
                                                Owned                Owned
   Common Stock

                              (Attach additional pages if necessary.)

               [[IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).]

                                             Respectfully submitted,


                                             [Name of Filer]

                                             By:
                                             Name:

                                             Address:


                                             Telephone:
                                             Facsimile:
                                             Date: _________________________




                                                2
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20    Page 83 of 110




                                  Exhibit 3 to the Final Order

       Notice of Intent to Purchase, Acquire, or Otherwise Accumulate Common Stock




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20         Page 84 of 110




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                        NOTICE OF INTENT TO PURCHASE,
              ACQUIRE, OR OTHERWISE ACCUMULATE COMMON STOCK

                        PLEASE TAKE NOTICE that, pursuant to that certain Final Order
Establishing Notification Procedures and Approving Restrictions on Certain Transfers of Interests
in, Claims Against the Debtors, and Claiming a Worthless Stock Deduction of the United States
Bankruptcy Court for the District of Delaware, dated [________], 2020, ECF No. [__] (with all
exhibits thereto, the “Final Order”), [Name of Filer] (the “Filer”) hereby provides notice of (i)
its intention to purchase, acquire, or otherwise accumulate beneficial ownership (including directly
and indirectly) of one or more shares of Common Stock 2 and/or Options to acquire beneficial
ownership of Common Stock and/or (ii) a proposed purchase or acquisition in the beneficial
ownership of Common Stock and/or Options to acquire beneficial ownership of Common Stock
that would result in an increase in the number of shares of Common Stock and/or the number of
shares of Common Stock underlying Options that are beneficially owned by the Filer (any
proposed transaction described in clauses (i) or (ii), a “Proposed Transfer”).

                      PLEASE TAKE FURTHER NOTICE that the following table sets forth
the following information:

               1. If the Proposed Transfer involves the purchase or acquisition by the Filer of
beneficial ownership of Common Stock and/or Options to acquire beneficial ownership of
Common Stock, the table sets forth (a) the number of shares of Common Stock and/or the number
of shares of Common Stock underlying Options proposed to be purchased or acquired and (b) the
date(s) of such Proposed Transfer (categorized by class, as applicable).

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
     Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof),
     shall have the meanings ascribed to them in Exhibit 1 to the Final Order.




RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5   Filed 07/08/20      Page 85 of 110




               2. If the Proposed Transfer involves the purchase or acquisition in the beneficial
ownership of Common Stock and/or Options to acquire beneficial ownership of Common Stock
by a person or Entity other than the Filer, but the Proposed Transfer nonetheless would increase
the number of shares of Common Stock and/or the number of shares of Common Stock underlying
Options that are beneficially owned by the Filer, the table sets forth (a) the name(s) of each such
person or Entity that proposes to purchase or acquire such shares of Common Stock and/or
Options, (b) the number of shares of Common Stock and/or the number of shares of Common
Stock underlying Options proposed to be purchased or acquired (directly or indirectly), and (c) the
date(s) of such Proposed Transfer (categorized by class, as applicable).

         Class            Name of      Shares to be            Shares Underlying         Date(s) of
                         Purchaser     Purchased or              Options to be           Proposed
                             or      Acquired (Directly      Purchased or Acquired       Transfer
                          Acquirer     or Indirectly)        (Directly or Indirectly)
  Common Stock

                               (Attach additional page if necessary.)

                         PLEASE TAKE FURTHER NOTICE that the following table
summarizes the Filer’s beneficial ownership of Common Stock and/or Options to acquire
beneficial ownership of Common Stock assuming that the Proposed Transfer is approved and
consummated as described above. The table sets forth, as of immediately following the
consummation of the Proposed Transfer, the number of shares of Common Stock and/or the
number of shares of Common Stock underlying Options (a) that would be owned directly by the
Filer and, (b) in the case of any beneficial ownership by the Filer of Common Stock and/or Options
that would be owned by another person or Entity as record or legal owner, the name(s) of each
prospective record or legal owner and the number of shares of Common Stock and/or the number
of shares of Common Stock underlying Options that would be owned by each such record or legal
owner (categorized by class, as applicable):

          Class                 Name of            Shares to Be Owned        Shares Underlying
                                Owner                                       Options to Be Owned
    Common Stock

                               (Attach additional page if necessary.)

                        PLEASE TAKE FURTHER NOTICE that if the Proposed Transfer
involves a purchase or acquisition of beneficial ownership of Common Stock and/or Options to
acquire beneficial ownership of Common Stock by the Filer and such Proposed Transfer would
result in (a) an increase in the beneficial ownership of Common Stock and/or Options to acquire
beneficial ownership of Common Stock by a person or Entity (other than the Filer) that currently
is a Substantial Holder or (b) a person or Entity (other than the Filer) becoming a Substantial
Holder, the following table sets forth (i) the name of each such person or Entity, (ii) the number
of shares of Common Stock and/or the number of shares of Common Stock underlying Options
that are beneficially owned by such person or Entity currently (i.e., prior to the Proposed Transfer),
and (iii) the number of shares of Common Stock and/or the number of shares of Common Stock



                                                  2
RLF1 23678768v.1
                   Case 20-11785-CSS      Doc 5     Filed 07/08/20    Page 86 of 110




underlying Options that would be beneficially owned by such person or Entity immediately
following the Proposed Transfer (categorized by class, as applicable).

     Class           Name of     Shares Owned          Shares           Shares          Shares
                    Beneficial     Currently       to Be Owned       Underlying      Underlying
                     Owner        (Directly or       Following         Options      Options to Be
                                   Indirectly)        Proposed          Owned           Owned
                                                      Transfer        Currently       Following
                                                    (Directly or     (Directly or      Proposed
                                                     Indirectly)      Indirectly)      Transfer
                                                                                     (Directly or
                                                                                      Indirectly)
  Common
   Stock

                                 (Attach additional page if necessary.)

                       PLEASE TAKE FURTHER NOTICE that the taxpayer identification
number of the Filer is ______________.

                        PLEASE TAKE FURTHER NOTICE that, under penalty of perjury, the
Filer hereby declares that it has examined this Notice and accompanying attachments (if any), and,
to the best of its knowledge and belief, this Notice and any attachments which purport to be part
of this Notice are true, correct, and complete.

                [[IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).]

                                                 Respectfully submitted,


                                                 [Name of Filer]

                                                 By:
                                                 Name:

                                                 Address:


                                                 Telephone:
                                                 Facsimile:


                                                 Date: _____________________




                                                    3
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20    Page 87 of 110




                                  Exhibit 4 to the Final Order

              Notice of Intent to Sell, Trade, or Otherwise Transfer Common Stock




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20         Page 88 of 110




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                           NOTICE OF INTENT TO SELL, TRADE,
                        OR OTHERWISE TRANSFER COMMON STOCK

                       PLEASE TAKE NOTICE that, pursuant to that certain Final Order
Establishing Notification Procedures and Approving Restrictions on Certain Transfers of Interests
in, Claims Against the Debtors, and Claiming a Worthless Stock Deduction, dated [________],
2020, ECF No. [__] (with all exhibits thereto, the “Final Order”), [Name of Filer] (the “Filer”)
hereby provides notice of (i) its intention to sell, trade, or otherwise transfer or dispose of beneficial
ownership (including directly and indirectly) of one or more shares of Common Stock 2 and/or
Options to acquire beneficial ownership of Common Stock and/or (ii) a proposed sale, transfer, or
disposition in the beneficial ownership of Common Stock and/or Options to acquire beneficial
ownership of Common Stock that would result in a decrease in the number of shares of Common
Stock and/or the number of shares of Common Stock underlying Options to acquire Common
Stock that are beneficially owned by the Filer (any proposed transaction described in clauses (i) or
(ii), a “Proposed Transfer”).

                      PLEASE TAKE FURTHER NOTICE that the following table sets forth
the following information:

               1. If the Proposed Transfer involves the sale, transfer, or disposition by the Filer
of beneficial ownership of Common Stock and/or Options to acquire beneficial ownership of
Common Stock, the table sets forth (a) the number of shares of Common Stock and/or the number
of shares of Common Stock underlying Options proposed to be sold, transferred, or disposed of
and (b) the date(s) of such Proposed Transfer (categorized by class, as applicable).

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
     Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof),
     shall have the meanings ascribed to them in Exhibit 1 to the Final Order.




RLF1 23678768v.1
                   Case 20-11785-CSS         Doc 5    Filed 07/08/20     Page 89 of 110




                2. If the Proposed Transfer involves the sale, transfer or disposition in the
beneficial ownership of Common Stock and/or Options to acquire beneficial ownership of
Common Stock by a person or Entity other than the Filer, but the Proposed Transfer nonetheless
would decrease the number of shares of Common Stock and/or the number of shares of Common
Stock underlying Options that are beneficially owned by the Filer, the table sets forth (a) the
name(s) of each such person or Entity that proposes to sell, transfer, or dispose of such Common
Stock and/or Options; (b) the number of shares of Common Stock and/or the number of shares of
Common Stock underlying Options proposed to be so sold, transferred, or disposed of (directly or
indirectly); and (c) the date(s) of such Proposed Transfer (categorized by class, as applicable).

      Class             Name of           Shares to Be Sold,        Shares Underlying       Date(s) of
                       Transferor           Transferred, or         Options to Be Sold,     Proposed
                                         Disposed Of (Directly        Transferred, or       Transfer
                                             or Indirectly)        Disposed Of (Directly
                                                                       or Indirectly)
    Common
     Stock

                                    (Attach additional page if necessary.)

                         PLEASE TAKE FURTHER NOTICE that the following table
summarizes the Filer’s beneficial ownership of Common Stock and/or Options to acquire
beneficial ownership of Common Stock assuming that the Proposed Transfer is approved and
consummated as described above. The table sets forth, as of immediately following the
consummation of the Proposed Transfer, the number of shares of Common Stock and/or the
number of shares of Common Stock underlying Options (a) that would be owned directly by the
Filer and, (b) in the case of any beneficial ownership by the Filer of Common Stock and/or Options
that would be owned by another person or Entity as record or legal owner, the name(s) of each
prospective record or legal owner and the number of shares of Common Stock and/or the number
of shares of Common Stock underlying Options that would be owned by each such record or legal
owner (categorized by class, as applicable):

        Class               Name of              Shares to Be Owned          Shares Underlying Options
                            Owner                                                   to Be Owned
  Common Stock

                                    (Attach additional page if necessary.)

                        PLEASE TAKE FURTHER NOTICE that if the Proposed Transfer
involves a sale, transfer, or disposition of beneficial ownership of Common Stock and/or Options
to acquire beneficial ownership of Common Stock by the Filer and such Proposed Transfer would
result in (a) a decrease in the beneficial ownership of Common Stock and/or Options to acquire
beneficial ownership of Common Stock by a person or Entity (other than the Filer) that currently
is a Substantial Holder or (b) a person or Entity (other than the Filer) becoming a Substantial
Holder, the following table sets forth (i) the name of each such person or Entity, (ii) the number
of shares of Common Stock and/or the number of shares of Common Stock underlying Options
that are beneficially owned by such person or Entity currently (i.e., prior to the Proposed Transfer),

                                                      2
RLF1 23678768v.1
                   Case 20-11785-CSS       Doc 5    Filed 07/08/20     Page 90 of 110




and (iii) the number of shares of Common Stock and/or the number of shares of Common Stock
underlying Options that would be beneficially owned by such person or Entity immediately
following the Proposed Transfer (categorized by class, as applicable).

    Class           Name of     Shares Owned     Shares to Be          Shares          Shares
                   Beneficial     Currently         Owned           Underlying      Underlying
                    Owner        (Directly or     Following        Options Owned   Options to Be
                                  Indirectly)      Proposed          Currently         Owned
                                                   Transfer         (Directly or     Following
                                                 (Directly or        Indirectly)      Proposed
                                                  Indirectly)                         Transfer
                                                                                    (Directly or
                                                                                     Indirectly)
  Common
   Stock

                                  (Attach additional page if necessary.)

                       PLEASE TAKE FURTHER NOTICE that the taxpayer identification
number of the Filer is ______________.

                        PLEASE TAKE FURTHER NOTICE that, under penalty of perjury, the
Filer hereby declares that it has examined this Notice and accompanying attachments (if any), and,
to the best of its knowledge and belief, this Notice and any attachments which purport to be part
of this Notice are true, correct, and complete.

               [[IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).]

                                                 Respectfully submitted,


                                                 [Name of Filer]

                                                 By:
                                                 Name:

                                                 Address:


                                                 Telephone:
                                                 Facsimile:


                                                 Date: _________________________




                                                    3
RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5   Filed 07/08/20    Page 91 of 110




                                    Exhibit 5 to the Final Order

                     Declaration of Intent to Claim a Worthless Stock Deduction




RLF1 23678768v.1
                   Case 20-11785-CSS             Doc 5      Filed 07/08/20         Page 92 of 110




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :          Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                  Case No. 20– ________
                                                             :
                                               1
                                    Debtors.                 :          (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x

    DECLARATION OF INTENT TO CLAIM A WORTHLESS STOCK DEDUCTION

                PLEASE TAKE NOTICE that, pursuant to that certain Final Order Establishing
Notification Procedures and Approving Restrictions on Certain Transfers of Interests in the
Debtors and Claiming a Worthless Stock Deduction, dated [________], 2020, Docket No. [__]
(with all exhibits thereto, the “Final Order”), [Name of Filer] (the “Filer”) hereby provides notice
of its intention to claim a Worthless Stock Deduction 2 with respect to its beneficial ownership of
Common Stock (a “Proposed Deduction”).

                 PLEASE TAKE FURTHER NOTICE that, if applicable, on ________ __, 2020,
the Filer filed a Declaration of Status as a Majority Holder with this Court.

             PLEASE TAKE FURTHER NOTICE that the Filer currently beneficially owns ___
shares of Common Stock.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Proposed Deduction,
the Filer proposes to claim a Worthless Stock Deduction with respect to its beneficial ownership
of ___ shares of Common Stock. If the Proposed Deduction is permitted to occur, the Filer will
be treated as having acquired beneficial ownership of ___ shares of Common Stock on the first
day of the Filer’s next taxable year and shall be treated as never having owned such Common
Stock during any prior year for the purposes of testing whether an Ownership Change has occurred.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
    Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
    headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
    Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof), shall
    have the meanings ascribed to them in Exhibit 1 to the Final Order.




RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5    Filed 07/08/20    Page 93 of 110




                PLEASE TAKE FURTHER NOTICE that the taxpayer identification number of
the Filer is ______________.

                 PLEASE TAKE FURTHER NOTICE that, under penalty of perjury, the Filer
hereby declares that it has examined this Declaration and accompanying attachments (if any), and,
to the best of its knowledge and belief, this Declaration and any attachments which purport to be
part of this Declaration are true, correct, and complete.

               [[IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).]

                                            Respectfully submitted,


                                            [Name of Filer]

                                            By:
                                            Name:

                                            Address:


                                            Telephone:
                                            Facsimile:


                                            Date: _____________________




                                               2
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20    Page 94 of 110




                                  Exhibit 6 to the Final Order

                             Notice of Substantial Claim Ownership




RLF1 23678768v.1
                   Case 20-11785-CSS           Doc 5      Filed 07/08/20         Page 95 of 110




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                       NOTICE OF SUBSTANTIAL CLAIM OWNERSHIP

                PLEASE TAKE NOTICE that, pursuant to that certain Final Order Establishing
Notification Procedures and Approving Restrictions on Certain Transfers of Interests in, Claims
Against the Debtors, and Claiming a Worthless Stock Deduction, dated [________], 2020, ECF
No. [__] (with all exhibits thereto, the “Final Order”), [Name of Filer ] (the “Filer”) hereby
provides notice that, as of the hereof, the Filer beneficially owns (including directly or indirectly)
either (i) more than $[ ] of Claims 2 against the Debtors or (ii) a lesser amount of Claims that (based
on the applicable information set forth in the Proposed 382(l)(5) Disclosure Statement), when
taking into account any Owned Interests that a holder of Claims has beneficial ownership of
(including under the aggregation rules described in the definition of Substantial Claimholder),
could result in such holder of Claims holding the Applicable Percentage of New Brooks Brothers
Stock.

               PLEASE TAKE FURTHER NOTICE that the following table sets forth the
following information:

               In the case of Claims that are owned directly by the Filer, the table sets forth the
dollar amount of all Claims that the Filer has beneficial ownership of (categorized by class or other
applicable classification).

              In the case of Claims that are not owned directly by the Filer but that the Filer
nonetheless has beneficial ownership of, the table sets forth (a) the name(s) of each record or legal
owner of such Claims that the Filer has beneficial ownership of and (b) the dollar amount of all


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
     Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof),
     shall have the meanings ascribed to them in Exhibit 1 to the Final Order.




RLF1 23678768v.1
                   Case 20-11785-CSS     Doc 5    Filed 07/08/20     Page 96 of 110




Claims that such Filer has beneficial ownership of (categorized by class or other applicable
classification).

        Class           Description of     Name of Owner                 Dollar Amount Owned
                           Claim




                                (Attach additional page if necessary.)

               PLEASE TAKE FURTHER NOTICE that the following table sets forth a summary
of the Protected Amount for each class (or other applicable classification) of Claims that the Filer
has beneficial ownership of (whether owned by the Filer directly or indirectly) and that Filer will
provide any additional information in respect of such Claims that the Debtors reasonably request.

        Class           Description of     Name of Owner                  Protected Amount
                           Claim




                                (Attach additional page if necessary.)

               PLEASE TAKE FURTHER NOTICE that the following table sets forth the
following information:

                 In the case of Owned Interests that are owned directly by the Filer, the table sets
forth (a) the type and number of any Owned Interests that the Filer has beneficial ownership of (or
that are subject to Options that the Filer has beneficial ownership of) and (b) the date(s) on which
such Owned Interests (and Options to acquire the same) were acquired (categorized by class or
other applicable classification);

                 In the case of Owned Interests that are not owned directly by the Filer but that the
Filer nonetheless has beneficial ownership of, the table sets forth (a) the name(s) of each record or
legal owner of such Owned Interests that the Filer has beneficial ownership of, (b) the type and
number of any such Owned Interests that such Filer has beneficial ownership of (or that are subject
to Options that such Filer has beneficial ownership of), and (c) the date(s) on which such Owned
Interests (and Options to acquire the same) were acquired (categorized by class or other applicable
classification).

                 The Filer will provide any additional information in respect of such Owned
Interests that the Debtors reasonably request.




                                                  2
RLF1 23678768v.1
                   Case 20-11785-CSS    Doc 5    Filed 07/08/20     Page 97 of 110




         Name of            Type and Number of        Type and Number of        Date Acquired
         Owner                Owned Interests        Owned Interests Subject
                                  Owned                to Options Owned




                               (Attach additional page if necessary.)

               PLEASE TAKE FURTHER NOTICE that, under penalty of perjury, the Filer
hereby [agrees ☐ / does not agree ☐— PLEASE CHECK AS APPLICABLE] that it will not
acquire beneficial ownership of additional Owned Interests (and Options to acquire the same)
before Debtors’ emergence from bankruptcy protection and that it immediately will dispose of any
Owned Interests (and Options to acquire the same) that were acquired on or after the Petition Date
and prior to submitting this Notice.

                PLEASE TAKE FURTHER NOTICE that the taxpayer identification number of
the Filer is ______________.

                 PLEASE TAKE FURTHER NOTICE that, under penalty of perjury, the Filer
hereby declares that it has examined this Notice and accompanying attachments (if any) and, to
the best of its knowledge and belief, this Notice and any attachments which purport to be part of
this Notice are true, correct, and complete.

               [[IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).]




                                                 3
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20   Page 98 of 110




                                           Respectfully submitted,




                                           [Name of Filer]



                                           By:

                                           Name:



                                           Address:

                                           Telephone:

                                           Facsimile:

                                           Date:




                                               4
RLF1 23678768v.1
                   Case 20-11785-CSS   Doc 5   Filed 07/08/20    Page 99 of 110



                                  Exhibit 7 to the Final Order

           Notice of Request to Purchase, Acquire, or Otherwise Accumulate a Claim




RLF1 23678768v.1
                Case 20-11785-CSS              Doc 5       Filed 07/08/20        Page 100 of 110




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC, et al., :                                  Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                 NOTICE OF REQUEST TO PURCHASE, ACQUIRE,
           OR OTHERWISE ACCUMULATE A CLAIM AGAINST THE DEBTOR

                PLEASE TAKE NOTICE that, pursuant to that certain Final Order Establishing
Notification Procedures and Approving Restrictions on Certain Transfers of Interests in, Claims
Against the Debtors, and Claiming a Worthless Stock Deduction, dated [________], 2020, ECF
No. [__] (with all exhibits thereto, the “Final Order”), [Name of Filer] (the “Filer”) hereby
provides notice of (i) its intent to purchase, acquire, or otherwise accumulate directly a Claim 2 or
Claims against the Debtors and/or (ii) a proposed purchase or acquisition of Claims that, following
the proposed acquisition, the Filer would have beneficial ownership by attribution (including
indirectly) (any proposed transaction described in (i) or (ii), a “Proposed Transfer”).

               PLEASE TAKE FURTHER NOTICE that, if applicable, on [prior date(s)], the
Filer served a Notice of Substantial Claim Ownership with the Plan Proponent, attorneys for the
Plan Proponent, and attorneys for any Official Committee.

                   PLEASE TAKE FURTHER NOTICE that the Filer is filing this notice as (check
one):

    A person or Entity that filed or was required to file a Notice of Substantial Claim
    Ownership




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
      Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
      (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
      Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
      Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
      headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
      Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof),
      shall have the meanings ascribed to them in Exhibit 1 to the Final Order.




RLF1 23678768v.1
               Case 20-11785-CSS        Doc 5     Filed 07/08/20     Page 101 of 110




  A person or Entity that, upon consummation of the Proposed Transfer, would have
  been required to file a Notice of Substantial Claim Ownership (if the proposed
  acquisition date had been the Determination Date)


               PLEASE TAKE FURTHER NOTICE that the following tables set forth the
following information:

                 In the case of Claims and/or Owned Interests that are owned directly by the Filer,
the tables set forth (a) the dollar amount of all Claims and the type and number of Owned Interests
(and Options to acquire the same) that the Filer has beneficial ownership of (categorized by class
or other applicable classification) and, (b) if applicable, the date such Owned Interests (or Options
to acquire the same) were acquired.

                 In the case of Claims and/or Owned Interests that are not owned directly by the
Filer but that the Filer nonetheless has beneficial ownership of, the tables set forth (a) the name(s)
of each record or legal owner of the Claims and/or Owned Interests (and Options to acquire the
same) that the Filer has beneficial ownership of, (b) the dollar amount of all Claims and the type
and number of Owned Interests that the Filer has beneficial ownership of (categorized by class or
other applicable classification), and, (c) if applicable, the date such Owned Interests (and Options
to acquire the same) were acquired.

              The Filer will provide any additional information in respect of such Claims and/or
Owned Interests that the Debtors reasonably request.

         Class           Description of           Name of Owner           Dollar Amount Owned
                            Claim




                               (Attach additional page if necessary.)

         Name of            Type and Number of         Type and Number of           Date Acquired
         Owner                Owned Interests         Owned Interests Subject
                                  Owned                 to Options Owned




                               (Attach additional page if necessary.)

               PLEASE TAKE FURTHER NOTICE that the following table sets forth a summary
of the Protected Amount for each class (or other applicable classification) of Claims that the Filer
has beneficial ownership of (whether owned by the Filer directly or indirectly).



                                                  2
RLF1 23678768v.1
                Case 20-11785-CSS         Doc 5    Filed 07/08/20     Page 102 of 110




              The Filer will provide any additional information in respect of such Claims that the
Debtors reasonably request.

        Class            Description of           Name of Owner             Protected Amount
                            Claim




                               (Attach additional page if necessary.)

               PLEASE TAKE FURTHER NOTICE that the following table sets forth the
following information:

               If the Proposed Transfer involves the purchase or acquisition of Claims directly by
the Filer, the table sets forth the dollar amount of all Claims (categorized by class or other
applicable classification) proposed to be purchased or acquired.

               If the Proposed Transfer involves the purchase or acquisition of Claims by a person
or Entity other than the Filer, but the Proposed Transfer nonetheless would increase the dollar
amount of Claims that the Filer has beneficial ownership of, the table sets forth (a) the name(s) of
each such person or Entity that proposes to purchase or acquire such Claims and (b) the dollar
amount of all Claims (categorized by class or other applicable classification) proposed to be
purchased or acquired.

        Class            Description of           Name of Owner           Dollar Amount to be
                            Claim                                              Acquired




                               (Attach additional page if necessary.)

                 PLEASE TAKE FURTHER NOTICE that if the Proposed Transfer involves a
purchase or acquisition of Claims directly by the Filer and such Proposed Transfer would result in
(a) an increase in the beneficial ownership of Claims by a person or Entity (other than the Filer)
that currently is a Substantial Claimholder or (b) a person’s or Entity’s (other than the Filer)
becoming a Substantial Claimholder, the following tables set forth (i) the name of each such person
or Entity, (ii) the dollar amount of all Claims that such person or Entity currently has beneficial
ownership of (i.e., prior to the Proposed Transfer) (categorized by class or other applicable
classification), (iii) the dollar amount of all Claims that such person or Entity would have beneficial
ownership of immediately following the Proposed Transfer (categorized by class or other
applicable classification), (iv) the number and type of Owned Interests (and Options to acquire the
same) that such person or Entity has beneficial ownership of as of the date of the Proposed Transfer
(categorized by class or other applicable classification), and (v) the date such Owned Interests (and
Options to acquire the same) were acquired:


                                                    3
RLF1 23678768v.1
               Case 20-11785-CSS         Doc 5     Filed 07/08/20       Page 103 of 110




     Class         Description        Name of             Dollar Amount of        Dollar Amount of
                    of Claim          Owner                Claims Owned          Claims to be Owned
                                                        Currently (i.e., Prior   Following Proposed
                                                       to Proposed Transfer)          Transfer




                                 (Attach additional page if necessary.)


         Name of           Type and Number of            Type and Number of          Date Acquired
         Owner               Owned Interests            Owned Interests Subject
                                 Owned                    to Options Owned




                                 (Attach additional page if necessary.)

               PLEASE TAKE FURTHER NOTICE that the Filer [agreed ☐ / did not agree ☐—
PLEASE CHECK AS APPLICABLE] in its Notice of Substantial Claim Ownership filed with
the Court that it would not acquire beneficial ownership of additional Owned Interests (and
Options to acquire the same) before the Debtors’ emergence from bankruptcy protection and that
it immediately would dispose of any Owned Interests (and Options to acquire the same) that were
acquired on or after the Petition Date and prior to submitting its Notice of Substantial Claim
Ownership, and the Filer has complied with and intends to continue to comply with such statement.

                PLEASE TAKE FURTHER NOTICE that, if the Plan Proponent approves the
Proposed Transfer and the Filer did not previously file a Notice of Substantial Claim Ownership,
the Filer, under penalty of perjury, hereby [agrees ☐ / does not agree ☐— PLEASE CHECK AS
APPLICABLE] that it will not acquire beneficial ownership of additional Owned Interests (and
Options to acquire the same) before the Debtors’ emergence from bankruptcy protection and that
it immediately will dispose of any Owned Interests (and Options to acquire the same) that were
acquired on or after the Petition Date and prior to submitting this Notice.

                PLEASE TAKE FURTHER NOTICE that the taxpayer identification number of
the Filer is ______________.

                 PLEASE TAKE FURTHER NOTICE that, under penalty of perjury, the Filer
hereby declares that it has examined this Notice and accompanying attachments (if any), and, to
the best of its knowledge and belief, this Notice and any attachments which purport to be part of
this Notice are true, correct, and complete.

                                                   4
RLF1 23678768v.1
               Case 20-11785-CSS       Doc 5     Filed 07/08/20     Page 104 of 110




                PLEASE TAKE FURTHER NOTICE that the Filer hereby acknowledges that, if
the Plan Proponent does not approve the Proposed Transfer in writing within eight (8) business
days after the filing of this Notice, such Proposed Transfer shall be deemed rejected. If the Plan
Proponent provides written authorization approving the Proposed Transfer prior to the end of such
eight-business-day period, then such Proposed Transfer may proceed solely as specifically
described in this Notice.

              This Notice is given in addition to, and not as a substitute for, any requisite notice
under Rule 3001(e) of the Federal Rules of Bankruptcy Procedure.

               [IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).

                                              Respectfully submitted,




                                              [Name of Filer]



                                              By:

                                              Name:



                                              Address:

                                              Telephone:

                                              Facsimile:

                                              Date:




                                                 5
RLF1 23678768v.1
               Case 20-11785-CSS    Doc 5   Filed 07/08/20    Page 105 of 110



                               Exhibit 8 to the Final Order

                                   Notice of Compliance




RLF1 23678768v.1
               Case 20-11785-CSS              Doc 5       Filed 07/08/20        Page 106 of 110




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                                       NOTICE OF COMPLIANCE

               PLEASE TAKE NOTICE that, pursuant to that certain Final Order Establishing
Notification Procedures and Approving Restrictions on Certain Transfers of Interests in, Claims
Against the Debtors, and Claiming a Worthless Stock Deduction, dated [________], 2020, ECF
No. [__] (with all exhibits thereto, the “Final Order”), [Name of Filer] (the “Filer”) hereby
provides notice that Filer has complied in full with the terms and conditions set forth in the Final
Order and as further set forth in the Sell-Down Notice 2 issued to Filer, such that (i) Filer does not
and will not have beneficial ownership of an Excess Amount of Claims as of the Sell-Down Date
and at all times through the effective date of the 382(l)(5) Plan and (ii) if Filer so agreed in its
Notice of Substantial Claim Ownership, Filer does not and will not have beneficial ownership of
any Owned Interests (and Options to acquire the same) unless acquired prior to the Petition Date.

               PLEASE TAKE FURTHER NOTICE that the taxpayer identification number of
Filer is ______________.



               [IF APPLICABLE:] The Filer is represented by [name of law firm], [address],
[phone], (Attn: [name of attorney]).




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
     Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
     headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
     Capitalized terms used, but not defined, herein, and the term “beneficial ownership” (and derivatives thereof),
     shall have the meanings ascribed to them in Exhibit 1 to the Final Order.




RLF1 23678768v.1
               Case 20-11785-CSS   Doc 5   Filed 07/08/20   Page 107 of 110




                                       Respectfully submitted,




                                       [Name of Filer]



                                       By:

                                       Name:



                                       Address:

                                       Telephone:

                                       Facsimile:

                                       Date:




                                           2
RLF1 23678768v.1
               Case 20-11785-CSS    Doc 5   Filed 07/08/20   Page 108 of 110




                              Exhibit 9 to the Final Order

                                   Notice of Final Order




RLF1 23678768v.1
               Case 20-11785-CSS            Doc 5     Filed 07/08/20        Page 109 of 110




ATTENTION DIRECT AND INDIRECT HOLDERS OF, AND PROSPECTIVE
HOLDERS OF (I) STOCK ISSUED BY BROOKS BROTHERS GROUP, INC. AND (II)
CERTAIN CLAIMS AGAINST BROOKS BROTHERS GROUP, INC.; BROOKS
BROTHERS FAR EAST LIMITED; BBD HOLDING 1, LLC, BBD HOLDING 2, LLC,
BBDI, LLC, BROOKS BROTHERS INTERNATIONAL, LLC; BROOKS BROTHERS
RESTAURANT,      LLC;   DECONIC    GROUP    LLC; GOLDEN    FLEECE
MANUFACTURING GROUP, LLC; RBA WHOLESALE, LLC; RETAIL BRAND
ALLIANCE GIFT CARD SERVICES, LLC; RETAIL BRAND ALLIANCE OF PUERTO
RICO, INC.; AND 696 WHITE PLAINS ROAD, LLC.

Upon the motion (the “Motion”) of Brooks Brothers Group, Inc., together with Brooks Brothers
Group, Inc.; Brooks Brothers Far East Limited; BBD Holding 1, LLC, BBD Holding 2, LLC,
BBDI, LLC, Brooks Brothers International, LLC; Brooks Brothers Restaurant, LLC; Deconic
Group LLC; Golden Fleece Manufacturing Group, LLC; RBA Wholesale, LLC; Retail Brand
Alliance Gift Card Services, LLC; Retail Brand Alliance of Puerto Rico, Inc.; and 696 White Plains
Road, LLC (the “Debtors”), on [__________, 2020], the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), having jurisdiction over the chapter 11 cases of
the Debtors, captioned as In re Brooks Brothers Group, Inc., No. ____ (__) (the “Chapter 11
Cases”), entered a final order establishing procedures (the “Procedures”) with respect to transfers
in the beneficial ownership (including directly and indirectly), and claiming a worthless stock
deduction with respect to its beneficial ownership, of (i) common stock of the Debtors (“Common
Stock”) and options to acquire beneficial ownership of Common Stock and (ii) claims against the
Debtors.

In certain circumstances, the Procedures restrict transactions involving, and require notices of the
holdings of and proposed transactions by, any person, group of persons, or entity that either (i) is
a Substantial Holder of the Common Stock or (ii) as a result of such a transaction, would become
a Substantial Holder of the Common Stock, or (iii) claims by any Majority Holder of a worthless
stock deduction under section 165 of the Internal Revenue Code with respect to the beneficial
ownership of Common Stock (a “Worthless Stock Deduction”). For purposes of the Procedures,
a “Substantial Holder” is any person or entity (within the meaning of applicable regulations
promulgated by the U.S. Department of the Treasury, including certain persons making a
coordinated acquisition of stock) that beneficially owns (including options to acquire and direct or
indirect ownership) at least 79,874 1 shares of Common Stock (representing approximately 4.75%
of all issued and outstanding shares of Common Stock as of the Petition Date), and a “Majority
Holder” is any person that beneficially owns at least 798,742 shares of Common Stock
(representing approximately 47.5% of all issued and outstanding shares of Common Stock as of
the Petition Date) or any person that would be a “50-percent shareholder” (within the meaning of
section 382(g)(4)(D) of the Internal Revenue Code) of Common Stock (as defined in the
Procedures) if such person claimed a Worthless Stock Deduction with respect to such securities.
Any prohibited acquisition or other transfer of, or claim of a Worthless Stock Deduction with

1
     Per the Consolidated Statements of Operations for the fiscal years ended August 3, 2019 and August 4, 2018,
     there are 1,533,538 shares of Class A Common Stock issued and outstanding and 148,025 shares of Class B
     Redeemable Common Stock issued and outstanding (for a total of 1,681,563 million shares of common stock
     issued and outstanding).




RLF1 23678768v.1
               Case 20-11785-CSS       Doc 5     Filed 07/08/20     Page 110 of 110




respect to, Common Stock (including options to acquire beneficial ownership of Common Stock)
will be null and void ab initio and may lead to contempt, compensatory damages, punitive
damages, or sanctions being imposed by the Bankruptcy Court.

In addition, the Claims Procedures set forth certain circumstances under which any person, group
of persons, or entity that has acquired or, as a result of a proposed transaction would acquire,
beneficial ownership of a substantial amount of claims against the Debtors can be required (i) to
file notice of their holdings of such claims and of such proposed transaction, which transaction
may be restricted, and (ii) upon a subsequent order of the Bankruptcy Court, after notice and
hearing, to sell, by a specified date following the confirmation of a chapter 11 plan of the Debtors,
all or a portion of such claims. Any acquisition or transfer of claims against the Debtors in
violation of the Procedures will be null and void ab initio and any action in violation of the
Procedures may lead to sanctions being imposed by the Bankruptcy Court.

The Procedures are available on the website of Prime Clerk, the Debtors’ Court-approved claims
agent, located at http://cases.primeclerk.com/brooksbrothers, and on the docket of the Chapter
11 Cases, Docket No. _____, which can be accessed via PACER at https://www.pacer.gov.

The requirements set forth in the Procedures are in addition to the requirements of applicable
securities, corporate, and other laws and do not excuse noncompliance therewith.

A direct or indirect holder of, or prospective holder of, Common Stock that may be or
become a Substantial Holder, or a direct or indirect holder of, or prospective holder of, a
substantial amount of claims against the Debtors, should consult the Procedures.

Dated:       Wilmington, Delaware                     BY ORDER OF THE COURT
             _____________, 2020




                                                 2
RLF1 23678768v.1
